 



Exhibit 10.60
 
 
 
LOAN AGREEMENT
dated as of December 19, 2006
between
BANK OF AMERICA, N.A.
(“Lender”)

             
 
  Address of Lender:       1185 Avenue of the Americas, 16th Floor
 
          New York, New York 10036

BANK OF AMERICA, N.A., as Administrative Agent
(“Administrative Agent”)

             
 
  Address of Lender:       1185 Avenue of the Americas, 16th Floor
 
          New York, New York 10036

and
RD BRANCH ASSOCIATES, L.P.
(“Borrower”),

             
 
  Address of Borrower:       c/o Acadia Realty Trust
 
          1311 Mamaroneck Avenue, Suite 260
 
          White Plains, New York 10605

 
 
LOCATION OF MORTGAGED PROPERTY:
The Branch Plaza Property located on Route 25 in Smithtown, New York

 



--------------------------------------------------------------------------------



 



     THIS LOAN AGREEMENT (“this Agreement”) dated as of December 19, 2006 by and
among RD BRANCH ASSOCIATES, L.P. (“Borrower”) and BANK OF AMERICA, N.A. (in its
individual capacity and not as Administrative Agent, “BofA”) and each other
lender who may become a Lender pursuant to Section 8.07, each, a “Lender” and
collectively, “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent for
Lenders (together with its successors in such capacity, “Administrative Agent”).
     WHEREAS, BofA is the holder of that certain Severed Note made by Borrower
in favor of BofA dated the date hereof in the amount of $15,000,000 (the
“Existing Note”), which was made pursuant to that certain Note Modification and
Severance Agreement between Borrower, certain affiliates of Borrower and BofA
dated the date hereof; and
     WHEREAS, Borrower has requested, and Lender and Administrative Agent have
agreed, subject to the terms and conditions hereof, to make an additional loan
to Borrower in the amount of $1,000,000 to be evidenced by a note dated the date
hereof made by Borrower to Lender in the amount of $1,000,000 (the “New Note”)
and Lender is prepared to do so on the terms and conditions hereinafter set
forth.
     NOW, THEREFORE, in consideration of the mutual promises and agreements
herein contained, Borrower, Administrative Agent and Lenders hereby agree that
this Agreement consolidates, amends and restates the Existing Note and the New
Note in their entirety such that from and after the date hereof the Loan shall
be evidenced, administered and repaid pursuant to and in accordance with the
following terms:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
     Section 1.01. Definitions. The following terms, as used in this Agreement,
shall have the following meanings:
“Additional Interest” — Any and all sums that shall become due and payable by
Borrower under the Hedging Agreement.
“Anchors” — North Fork Bank and A&P Grocery.
“Applicable Lending Office” — For each Lender and for the portions of the
outstanding principal balance under its Note bearing interest at the Prime Based
Rate or LIBO Based Rate, as applicable, the lending office of such Lender (or of
an affiliate of such Lender) designated as such on the signature page hereof or
in the applicable Assignment and Assumption Agreement, or such other office of
such Lender (or of an affiliate of such Lender) as such Lender may from time to
time specify to Administrative Agent and Borrower as the office by the portions
of the outstanding principal balance under its Note bearing interest at the
Prime Based Rate or LIBO Based Rate , as applicable, are to be made and
maintained.

 



--------------------------------------------------------------------------------



 



“Applicable Margin” — With respect to the Prime Based Rate, 0.50% per annum; and
with respect to the LIBO Based Rate, 1.30% per annum.
“Assignee” — Has the meaning specified in Section 8.07.
“Assignment and Assumption Agreement” — An Assignment and Assumption Agreement,
substantially in the form of EXHIBIT A, pursuant to which a Lender assigns and
an Assignee assumes rights and obligations in accordance with Section 8.07.
“Authorization Letter” — The letter in the form of EXHIBIT F.
“Business Day” — Any day on which commercial banks are not authorized or
required to close in New York City; and, whenever such day relates to a LIBOR
Amount, an Interest Period with respect to a LIBOR Amount, or notice with
respect to a LIBOR Amount, any such day in which dealings in Dollar deposits are
also carried out in the London interbank market and banks are also open for
business in London.
“Code” — The Internal Revenue Code of 1986.
“Counterparty” — Bank of America, N.A., in its capacity as a party to the
Hedging Agreement, and its successors and assigns in such capacity.
“Default” — Any event or circumstance which, with the giving of notice or the
passage of time, or both, would become an Event of Default.
“DSC Test” — Has the meaning set forth in Section 2.04 of this Agreement.
“Dollars” and “$” — Lawful money of the United States of America.
“Employee Benefit Plan” — Any employee benefit or other plan established or
maintained, or to which contributions have been made, by Borrower or Guarantor.
“ERISA” — The Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.
“ERISA Affiliate” — Any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower and/or Guarantor, or any trade or business which is under common
control (within the meaning of Section 414(c) of the Code) with Borrower and/or
Guarantor, or any organization which is required to be treated as a single
employer with Borrower and/or Guarantor under Section 414(m) or 414(o) of the
Code.
“Event of Default” — Has the meaning given to such term in the Mortgage.
“Existing Note” — Has the meaning specified in the preamble hereto.

2



--------------------------------------------------------------------------------



 



“Fiscal Year” — The calendar year or such other annual period as Borrower and
Administrative Agent may mutually agree upon.
“Financial Statements” — Statements of the assets, liabilities (direct or
contingent), income, expenses and cash flow of Borrower and Guarantor, prepared
in accordance with generally accepted accounting principles in the United States
as in effect from time to time and consistently applied.
“Governmental Authorities” — The United States, the state in which the Property
is located and any political subdivision, agency, department, commission, board,
bureau or instrumentality of either of them, including any local authorities,
which exercises jurisdiction over Borrower, Guarantor, the Property or the
Improvements.
“Guarantor” — Jointly and severally, Acadia Realty Limited Partnership, a
Delaware limited partnership and any other person(s) or entity(ies) who may
hereafter become a guarantor of any or all of Borrower’s obligations in respect
of the Loan.
“Guaranty” — The guaranty(ies) of all or part of Borrower’s obligations, to be
executed by Guarantor.
“Hazardous Materials” — Has the meaning given to such term in the Mortgage.
“Hedging Agreement” — Any ISDA Master Agreement or other documentation with
respect to an interest rate hedging transaction entered into by and between
Borrower and Counterparty, as may be amended, modified or supplemented from time
to time, including any and all “confirmations” under any thereof.
“Improvements” — A one story neighborhood shopping center containing 125,840
square feet with respect to the Branch Plaza Property.
“Indemnity” — An agreement from Borrower and Guarantor or, if there is no
Guarantor, such other persons or entities as shall be satisfactory to Lender,
whereby, among other things, Lender is indemnified regarding Hazardous
Materials.
“Individual Loan Commitment” — With respect to each Lender, the amount set forth
below opposite the name of such Lender (subject to change in accordance with the
terms of this Agreement).

      Lender   Individual Loan Commitment             BofA   $16,000,000

“Insolvency Event” — The occurrence of any of the Events of Default described in
clauses (d) through (h) of the Mortgage.

3



--------------------------------------------------------------------------------



 



“Interest Period” — The period during which interest at the LIBO Based Rate,
determined as provided in this Agreement, shall be applicable to the LIBO Rate
Request Amount in question, provided, however, that each such period shall be
either one (1), two (2), three (3) (or, if available, four (4), or six (6))
months, which shall be measured from the date specified by Borrower in each LIBO
Rate Request for the commencement of the computation of interest at the LIBO
Based Rate, to the numerically corresponding day in the calendar month in which
such period terminates (or, if there be no numerical correspondent in such
month, or if the date selected by Borrower for such commencement is the last
Business Day of a calendar month, then the last Business Day of the calendar
month in which such period terminates, or if the numerically corresponding day
is not a Business Day then the next succeeding Business Day, unless such next
succeeding Business Day enters a new calendar month, in which case such period
shall end on the next preceding Business Day) and in no event shall any such
period extend beyond the Maturity Date.
“Law” — Any federal, state or local law, statute, rule, regulation, ordinance,
order, decree, directive, requirement, code, notice of violation or rule of
common law, now or hereafter in effect, and in each case as amended, and any
judicial or administrative interpretation thereof by a Governmental Authority or
otherwise, including any judicial or administrative order, determination,
consent decree or judgment.
“Lender Reply Period” — Has the meaning specified in Section 8.06.
“Lender’s Counsel” — Schiff Hardin LLP, 623 Fifth Avenue, 28th Floor, New York,
New York 10022.
“LIBO Based Rate” — With respect to any LIBOR Amount, the rate per annum
(expressed as a percentage) determined by Administrative Agent to be equal to
the sum of (i) the quotient of the LIBO Rate for the LIBOR Amount and Interest
Period in question divided by [1 minus the Reserve Requirement] (at
Administrative Agent’s option, rounded up, if necessary, to the nearest 1/100 of
1%) and (ii) the Applicable Margin.
“LIBO Rate” — With respect to any applicable Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Administrative Agent from time to time) at approximately
11:00 a.m. London time two (2) Business Days before the commencement of such
Interest Period, for deposits in U.S. Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the rate for that
Interest Period will be determined by such alternate method as reasonably
selected by Administrative Agent.

4



--------------------------------------------------------------------------------



 



“LIBO Rate Request” — Borrower’s telephonic notice (to be promptly confirmed in
writing), to be received by Administrative Agent by 12 Noon (New York time)
three (3) Business Days prior to the date specified in the LIBO Rate Request for
the commencement of the Interest Period (which specified date must be a Business
Day), of (a) its intention to have (i) all or any portion of the Principal
Amount which is not then the subject of an Interest Period (other than an
Interest Period which is terminating on the Business Day specified in the
notice) and/or (ii) all or any portion of any advance of proceeds of the Loan
evidenced by the Notes which is to be made on the Business Day specified in such
notice, bear interest at the LIBO Based Rate and (b) the Interest Period desired
by Borrower in respect of the amount specified, which notice shall be promptly
communicated by Administrative Agent to each Lender.
“LIBO Rate Request Amount” — The amount, to be specified by Borrower in each
LIBO Rate Request, which Borrower desires bear interest at the LIBO Based Rate
and which, at Administrative Agent’s option, shall be an integral multiple of
$100,000.
“LIBOR Amount” — All or any portion (as the context requires) of any Lender’s
Loan which shall accrue interest at the LIBOR Based Rate.
“Liquidity Requirement” — Has the meaning specified in Section 4.01(d)(18).
“Loan” — The loan in the Loan Amount made by Lender to Borrower under this
Agreement.
“Loan Amount” — $16,000,000.
“Loan Documents” — This Agreement, the Note, the Mortgage, the Indemnity, the
Authorization Letter, Uniform Commercial Code financing statements in respect of
the Mortgaged Property and any other collateral given to Lender as security for
the Loan, and any other documents which evidence or secure the Loan.
“Loan to Value Test” — Has the meaning set forth in Section 2.03 of this
Agreement.
“Major Lease” — Any lease for space in excess of 5,000 square feet of the
rentable area of the Improvements.
“Material Adverse Change” means either (1) a material adverse change in the
status of the business, results of operations, financial condition, property or
prospects of Borrower or (2) any event or occurrence of whatever nature which is
likely to (x) have a material adverse effect on the ability of Borrower to
perform its obligations under the Loan Documents or (y) create, in the sole and
absolute judgment (reasonably exercised) of Lender, a material risk of sale or
forfeiture of any of the Mortgaged Property (other than an immaterial portion
thereof) under any Mortgage or otherwise materially impair any of the Mortgaged
Property under any Mortgage or Lenders’ rights therein.
“Maturity Date” — December 1, 2011.

5



--------------------------------------------------------------------------------



 



“Mortgage” — Collectively, (i) that certain leasehold mortgage, assignment of
leases and rents and security agreement dated the date hereof from Borrower to
Administrative Agent (the “New Mortgage”) and (ii) those certain mortgage(s),
assignments of leases and rents and security agreements described in, and
modified by, that certain Mortgage Modification Agreement, dated the date
hereof, by and between Borrower and Administrative Agent (the “Existing
Mortgage”), all to secure the payment and performance of Borrower’s obligations
hereunder, under the Note and otherwise in respect of the Loan.
“Mortgaged Property” means, for each Property, the Property, the Improvements
thereon and all other property constituting the “Mortgaged Property”, as said
quoted term is defined in the applicable Mortgage.
“Multiemployer Plan” — Any plan defined as such in Section 3(37) of ERISA.
“Net Operating Income”
     (a) all revenues from the ownership, use, occupancy, leasing and operation
of the Property during the period in question, determined in accordance with
GAAP (but adjusted to eliminate the effects of straight-lining of rents and
further adjusted to exclude extraordinary and non-recurring sources of income),
including all rental and other payments, including, without limitation, base
rent, additional rent, promotional revenues, percentage rent and payments for
common area maintenance, taxes, insurance and operating expenses and proceeds of
rental loss or business interruption service, excluding tenant security deposits
collected but not applied to tenants’ obligations, and interest on such
deposits;
     minus
     (b) all expenses in connection with the Property during such period,
determined in accordance with GAAP, including insurance premiums, real estate
taxes, promotional expenses, maintenance and repair expenses, management fees
and any other operational expenses, all as determined in accordance with GAAP,
but not including debt service payable under the Loan.
“Net Worth Requirement” — Has the meaning specified in Section 4.01(d)(18).
“New Note” — Has the meaning specified in the preamble hereto.
“Note”; “Notes” — Have the respective meanings specified in Section 2.06.
“Participant”; “Participation” — Have the respective meanings specified in
Section 8.07.
“Pension Plan” — Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA with respect to which Borrower, Guarantor or any ERISA
Affiliate at any relevant time has liability or an obligation to contribute.

6



--------------------------------------------------------------------------------



 



“Person” — An individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture or other entity of whatever nature.
“Premises Documents” — Has the meaning given to such term in the Mortgage.
“Prime Based Rate” — The Applicable Margin plus the greater of (i) the Federal
Funds Rate plus 1/2 of 1% per annum or (ii) the prime commercial lending rate as
announced from time to time by Administrative Agent at Administrative Agent’s
Office (it being understood that said “prime commercial lending rate” is a
reference rate and does not necessarily represent the lowest or best rate being
charged to customers), each change in said rates to be effective, without notice
or demand of any kind, as of the date of such change.
“Principal Amount” — At any time, the aggregate outstanding principal amount of
the Notes.
“Property” — The leasehold interest in real property located on Route 25 in
Smithtown, New York owned by Branch Borrower.
“Pro Rata Share” — With respect to each Lender, the ratio of such Lender’s
Individual Loan Commitment to the Loan Amount. As of the date hereof, the
Lenders’ respective Pro Rata Shares are as follows:

      Lender   Pro Rata Share             BofA   100%

“Regulation D” and “Regulation U” — Respectively, Regulation D and Regulation U
of the Board of Governors of the Federal Reserve System.
“Regulatory Change” — With respect to any Lender and the charging and collecting
of interest at the LIBO Based Rate, any change after the date hereof in federal,
state or foreign laws or regulations (including Regulation D) or the adoption or
making after such date of any interpretations, directives or requests applying
to a class of banks including such Lender under any federal, state or foreign
laws or regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof, excluding any change the effect of which is reflected in
a change in the LIBO Based Rate.
“Required Lenders” — At any time, those Lenders holding at least 66-2/3% of the
Principal Amount.
“Reserve Requirement” — The rate at which reserves (including any marginal,
supplemental or emergency reserves) are actually required to be maintained by
any Lender or any Lender’s respective Participants, if any, under Regulation D
against “Euro-Currency Liabilities”, as such quoted term is used in
Regulation D.

7



--------------------------------------------------------------------------------



 



Without limiting the effect of the foregoing, the Reserve Requirement shall
reflect any other reserves required to be maintained by any Lender or any
Lender’s respective Participants, if any, by reason of any Regulatory Change
against (i) any category of liabilities which includes deposits by reference to
which the LIBO Based Rate is to be determined as provided in this Agreement or
(ii) any category of extensions of credit or other assets which includes loans
the interest rate on which is determined on the basis of rates used in
determining the LIBO Rate.
“Requisition” — A written statement by or on behalf of Borrower, in form and
substance satisfactory to Administrative Agent, setting forth the amount of the
Loan advance requested and instructions for the payment of the same, and
certifying the purpose for which such advance is to be used.
“Supplemental Fee Letter” — That certain letter agreement, dated the date
hereof, between BofA and Borrower, providing for Borrower’s payment to
Administrative Agent and/or BofA on the date hereof and from time to time
hereafter certain fees in connection with the Loan, each such fee to be for
Administrative Agent’s and/or BofA’s own account.
“Title Insurer” — The issuer(s), approved by Administrative Agent, of the title
insurance policy or policies insuring the Mortgage.
“Treasury Rate” — The yield rate (i) on the 10 year U.S. Treasury Security due
on or closest to the Maturity Date (as defined in the Note), as such yield rate
is reported in the Wall Street Journal on the second Business Day preceding the
date of calculation.
“Unrestricted Cash and Cash Equivalents” means the following assets of
Guarantor, in each case, not subject to any lien, security interest or
restriction: (i) cash, (ii) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than six (6) months
from the date of acquisition, (iii) shares of money market funds invested in the
securities described in clause (ii) above and (iv) Dollar denominated demand
deposits, time deposits or certificates of deposit of any domestic United States
commercial bank whose long-term debt is rated at least A by Standard & Poor’s
Rating Services, a division of The McGraw-Hill Companies, Inc. or A2 by Moody’s
Investors Service, Inc. and having capital and surplus in excess of
$500,000,000.
     Section 1.02. Rules of Construction. Except as expressly provided
otherwise, when used in this Agreement (i) “or” is not exclusive, (ii)
“hereunder”, “herein”, “hereof” and the like refer to this Agreement as a whole,
(iii) “Article”, “Section”, “Schedule” and “Exhibit” refer to Articles,
Sections, Schedules and Exhibits of this Agreement, (iv) terms defined in the
singular shall have a correlative meaning when used in the plural and vice
versa, (v) a reference to a Law includes any amendment, modification or
supplement to, or replacement of, such Law and (vi) a reference to a document
shall mean such

8



--------------------------------------------------------------------------------



 



document as the same may be amended, modified or supplemented from time to time
in accordance with its terms. The cover page and the Exhibits and Schedules, if
any, annexed hereto are incorporated as a part of this Agreement with the same
effect as if set forth in the body hereof. Any table of contents and all
captions and headings herein are for convenience only and shall not affect the
interpretation or construction hereof.
ARTICLE II
THE LOAN
     Section 2.01. Generally. Subject to the provisions of this Agreement, and
on the basis of the representations, warranties and covenants made herein and in
the other Loan Documents, each Lender severally agrees to advance its Pro Rata
Share of the Loan and Borrower will accept the Loan Amount in periodic
disbursements as hereinafter set forth and upon the satisfaction of the
conditions set forth in Article IV hereof.
     Section 2.02. Nature of Lenders’ Obligations. The obligations of Lenders
under this Agreement are several, and no Lender shall be responsible for the
failure of any other Lender to make any advance of the Loan to be made by such
other Lender. However, the failure of any Lender to make any advance of the Loan
to be made by it hereunder on the date specified therefor shall not relieve any
other Lender of its obligation to make any advance of its portion of the Loan
specified hereby to be made on such date.
     Section 2.03. Purpose. The Loan shall be made for the business purpose of
financing the Mortgaged Property. Borrower covenants and agrees that in no event
shall proceeds of the Loan, or any part thereof, be used, directly or
indirectly, for any other purpose, for any illegal purpose or for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, or in connection with any hostile acquisition or for any illegal
purpose.
     Section 2.04. Advances. The portion of the Loan heretofore evidenced by the
Existing Note has been advanced and the outstanding principal balance thereof is
$15,000,000. The $1,000,000 portion of the Loan to be initially evidenced by the
New Note shall be advanced in a single advance in the amount of $1,000,000 and
shall be made upon satisfaction of the conditions set forth in Section 4.01.
     Section 2.05. Intentionally Omitted.
     Section 2.06. Notes. From and after the date hereof, the Existing Note and
the New Note are hereby modified and restated by, and the Loan shall be
evidenced by notes of Borrower in the form of EXHIBIT D, duly completed and
executed by Borrower (with a separate note or notes for each Lender in an
aggregage amount equal to such Lender’s Individual Loan Commitment, payable for
the account of such Lender’s Applicable Lending Office), in an aggregate
principal amount equal to the Loan Amount (such notes, as the same may hereafter
be amended, modified, extended, severed, assigned, substituted, renewed or
restated from time to time (including, without limitation, any

9



--------------------------------------------------------------------------------



 



substitute notes pursuant to Section 8.07), each, a “Note” and collectively, the
“Notes”). The Existing Note, as modified hereby, shall be severed by, among
other things, the Existing Mortgage. The New Note shall be secured by, among
other things, the New Mortgage. The Notes shall mature, and all outstanding
principal and other sums thereunder shall be paid in full, on the Maturity Date,
as the same may be accelerated or extended.
     In case of any loss, theft, destruction or mutilation of any Lender’s Note,
Borrower shall, upon its receipt of an affidavit of an officer of such Lender as
to such loss, theft, destruction or mutilation and an appropriate
indemnification, execute and deliver a replacement Note to such Lender in the
same principal amount and otherwise of like tenor as the lost, stolen, destroyed
or mutilated Note.
     Section 2.07. Payments and Distributions. Borrower shall make each payment
under this Agreement and under the Notes not later than 11:00 a.m. (New York
time) on the date when due to Administrative Agent at Administrative Agent’s
Office in immediately available funds. Administrative Agent will thereafter, on
the day of its receipt of each such payment, cause to be distributed to each
Lender such Lender’s appropriate share (based upon the respective outstanding
principal amounts of the Notes and the respective rates of interest thereunder)
of the payments of principal and interest, and its appropriate share of the
payments of other sums, in like funds for the account of such Lender’s
Applicable Lending Office. Payments by Borrower hereunder or under the Notes or
other Loan Documents shall be made without setoff or counterclaim.
     Except to the extent otherwise provided in this Agreement, whenever any
payment to be made under this Agreement or under the Notes is due on any day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of interest and, if applicable, fees, as the case may
be.
     Each Lender’s interest in the Loan shall be of equal priority with the
interest of each other Lender.
     Section 2.08. Interest. Borrower shall have the option, subject to the
terms and conditions set forth in this Agreement, of paying interest on the
Principal Amount or portions thereof at the Prime Based Rate or the LIBO Based
Rate. If Borrower desires the application of the LIBO Based Rate, it shall
submit a LIBO Rate Request to Administrative Agent, which LIBO Rate Request
shall be irrevocable, subject to Borrower’s right to convert the rate of
interest payable under the Notes with respect to any LIBOR Amount from the LIBO
Based Rate to the Prime Based Rate as provided in Section 2.10. Administrative
Agent shall, on the day of its receipt of the LIBO Rate Request from Borrower,
notify each Lender by either telephone or by facsimile of the specified LIBOR
Amount and the amount of the Lender’s portion thereof, the Interest Period and
date of commencement thereof, and the interest rate applicable to such LIBOR
Amount. Each LIBO Rate Request shall be applicable to the Notes in accordance
with the Lenders’ respective Pro Rata Shares, so that, barring a conversion or
suspension of the LIBO Based Rate by one or more, but not all, Lenders, pursuant
to Article III, the

10



--------------------------------------------------------------------------------



 



outstanding principal amounts of each of the Notes shall contain segments
bearing interest at the Prime Based Rate and/or LIBO Based Rate(s) under
particular Interest Period(s), each of which segments shall correspond to a
proportional segment of the outstanding principal amount of every other Note. In
the event that Borrower fails to submit a LIBO Rate Request with respect to a
LIBOR Amount not later than 12 Noon (New York time) three (3) Business Days
prior to the last day of the relevant Interest Period, the LIBOR Amount in
question shall bear interest, commencing at the end of such Interest Period, at
the Prime Based Rate.
     Interest shall be computed on an actual/360-day basis (i.e., interest for
each day during which any portion of the Principal Amount is bearing interest at
a particular interest rate per annum shall be computed at such rate divided by
360).
     Borrower shall pay interest on the Principal Amount to Administrative Agent
for the account of Lenders. Interest on the Principal Amount shall be payable,
in arrears, monthly on the first day of the first month following the date
hereof and on the first day of each month thereafter until the Notes are repaid
in full.
     Section 2.09. Limitation on Number of Interest Periods. Borrower shall not
have the right to have more than five (5) Interest Periods, in the aggregate, in
respect of the Loan in effect at any one time, whether or not any portion of the
Principal Amount is then bearing interest at the Prime Based Rate.
     Section 2.10. Conversions of Interest Rate. Provided there exists no Event
of Default, Borrower shall have the right to convert, from time to time, the
rate of interest payable under the Notes with respect to any portion of the
Principal Amount to the LIBO Based Rate or the Prime Based Rate, subject to the
terms of this Agreement (including, without limitation, the payment of all
amounts due in connection with any such conversion from the LIBO Based Rate on a
date other than the last day of an applicable Interest Period) and provided
that, in the case of a conversion from the LIBO Based Rate, the entire LIBOR
Amount is the subject of the conversion. Conversions shall be accomplished
(i) in the case of a conversion from the Prime Based Rate to the LIBO Based
Rate, by Borrower’s submission of a LIBO Rate Request in accordance with
Section 2.08 or (ii) in the case of a conversion from the LIBO Based Rate to the
Prime Based Rate, by Borrower’s request to Administrative Agent by telephone (to
be promptly confirmed in writing), to be received by Administrative Agent at
least three (3) Business Days prior to the date specified for such conversion,
specifying the LIBOR Amount with respect to which the interest rate is to be
converted and the date of the conversion. On the date of its receipt of such
request, Administrative Agent shall notify each Lender thereof either by
telephone or by facsimile.
     Section 2.11. Inapplicability of LIBO Based Rate. Any portion of the
Principal Amount to which the LIBO Based Rate is not or cannot pursuant to the
terms of this Agreement be applicable shall bear interest at the Prime Based
Rate. Upon the occurrence of an Event of Default, the entire Principal Amount
shall, at the option of the Required Lenders, immediately and without notice to
Borrower, bear interest at the Prime Based Rate. In addition, following the
occurrence of an Event of Default, Borrower shall

11



--------------------------------------------------------------------------------



 



have no right to submit a LIBO Rate Request with respect to any LIBOR Amount for
which the current Interest Period is expiring. The foregoing provisions shall
not be construed as a waiver by Lenders of their right to pursue any other
remedies available to them under the Mortgage or any other Loan Document nor
shall they be construed to limit in any way the application of the Default Rate
as provided in the Mortgage.
     Section 2.12. Late Payment Premium. Borrower shall pay to Administrative
Agent for the account of Lenders a late payment premium in the amount of 5% of
any payments of principal or interest under the Loan made more than ten
(10) days after the due date thereof, which late payment premium shall be due
with any such late payment.
     Section 2.13. Voluntary Prepayments. Borrower may, upon at least fifteen
(15) Business Days’ notice (which notice shall be irrevocable) to Administrative
Agent, prepay the Principal Amount, in whole or part, without premium or
penalty; provided, however, that (i) any partial prepayment under this Section
shall be in a principal amount of not less than $1,000,000 and an integral
multiple of $100,000, (ii) prepayment of a LIBOR Amount other than on the last
day of the applicable Interest Period shall be subject to the provisions of
Section 3.03 and (iii) each prepayment under this Section shall include all
interest accrued on the amount of principal prepaid (and all late charges and
other sums that may be payable) through the date of prepayment. Amounts prepaid
may not be reborrowed.
     Section 2.14. Annual Commitment Reduction/Required Amortization. Commencing
on the first day of February, 2007 and on the first day of each month thereafter
until the Maturity Date, Borrower shall make mandatory principal payments in the
amount of $20,603, each in reduction of the Principal Amount. The aforesaid
principal payments shall be applied first to the Principal Amount evidenced by
the New Note until repaid in full and then shall be applied to the Principal
Amount evidenced by the Existing Note.
     Section 2.15. Extension of Maturity. Borrower shall have the right to
extend the Maturity Date for a period of one (1) year, to December 1, 2012 (the
“First Extension Term”), upon satisfaction of the following conditions:
(i) Borrower shall give notice to Administrative Agent of Borrower’s election to
so extend the Maturity Date no later than thirty (30) days prior to the original
Maturity Date and no earlier than ninety (90) days prior to the original
Maturity Date, (ii) no Default or Event of Default exists at either the time
Borrowers gives notice of its exercise of such extension option or as of the
original Maturity Date, (iii) with Borrower’s notice exercising such extension
option, Borrower shall pay to BofA the extension fee required pursuant to the
Supplemental Fee Letter, which fee shall be earned by BofA upon receipt and
(iv) without limiting the generality of the foregoing, Borrower shall be in
compliance with Section 6.06.

12



--------------------------------------------------------------------------------



 



ARTICLE III
YIELD MAINTENANCE ETC.
     Section 3.01. Additional Costs and Other Effects of Regulatory Changes;
Taxes. Borrower shall pay directly to a Lender, promptly upon demand, such
amounts as are necessary to compensate such Lender for Additional Costs
resulting from any Regulatory Change which (i) subjects such Lender to any tax,
duty or other charge with respect to the Loan or its Note, or changes the basis
of taxation of any amounts payable to such Lender under the Loan or its Note
(other than taxes imposed on the overall net income of such Lender or of its
Applicable Lending Office by the jurisdiction in which such Lender’s principal
office or such Applicable Lending Office is located), (ii) imposes, modifies or
deems applicable any reserve, special deposit or similar requirements relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, (iii) imposes on such Lender or, in the case of
LIBOR Amounts, on the London interbank market, any other condition affecting the
Loan or its Note, or any of such extensions of credit or liabilities or
(iv) imposes any capital adequacy requirements on such Lender by virtue of the
Loan or the Notes. Such Lender will notify Borrower (with a copy to
Administrative Agent) of any event occurring after the date hereof which would
entitle it to compensation pursuant to this paragraph as promptly as practicable
after it obtains knowledge thereof and determines to request such compensation,
and will designate a different Applicable Lending Office for those portions of
the Loan affected by such event if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in such Lender’s sole
opinion, be disadvantageous to it, provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the United
States.
     Without limiting the effect of the immediately preceding paragraph, in the
event that, by reason of any Regulatory Change, (i) a Lender incurs Additional
Costs based on or measured by the excess above a specified level of the amount
of (1) a category of deposits or other liabilities of such Lender which includes
deposits by reference to which the LIBO Rate is determined as provided in this
Agreement and/or (2) a category of extensions of credit or other assets of such
Lender which includes loans the interest on which is determined on the basis of
rates referred to in the definition of “LIBO Rate” in Section 1.01, (ii) a
Lender becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold or (iii) it shall be unlawful or
impossible for a Lender to make or maintain its Pro Rata Share of the Loan (or
any portion thereof) at the LIBO Based Rate, then such Lender’s obligation to
make or maintain its Pro Rata Share of the Loan (or any portion thereof) at the
LIBO Based Rate (and Borrower’s right to request the same) shall be suspended
and such Lender shall give notice thereof to Borrower (with a copy to
Administrative Agent) and, upon the giving of such notice, interest payable on
the affected Note shall be converted to the Prime Based Rate, unless such Lender
may lawfully continue to maintain its Pro Rata Share of the Loan (or any portion
thereof) then bearing interest at the LIBO Based Rate to the end of the current
Interest Period(s), at which time the interest rate on the affected Note shall
convert to the Prime Based Rate. If subsequent to any conversion to the Prime
Based Rate as provided above such Lender determines that such Regulatory Change
has ceased

13



--------------------------------------------------------------------------------



 



to be in effect, such Lender will so notify Borrower (with a copy to
Administrative Agent), and Borrower may convert the rate of interest payable
under the affected Note with respect to those portions of the Principal Amount
bearing interest at the Prime Based Rate to the LIBO Based Rate by submitting a
LIBO Rate Request in respect thereof and otherwise complying with the provisions
of this Agreement with respect thereto.
     Determinations by each Lender of the existence or effect of any Regulatory
Change on its costs of making or maintaining its Pro Rate Share of the Loan, or
portions thereof, at the LIBO Based Rate, or on amounts receivable by it in
respect thereof, and of the additional amounts required to compensate such
Lender in respect of Additional Costs, shall be conclusive, so long as made on a
reasonable basis.
     Section 3.02. Limitations on Availability of LIBO Based Rate. Anything
herein to the contrary notwithstanding, if, at the time of or prior to the
determination of the LIBO Based Rate in respect of any LIBO Rate Request Amount
as provided in this Agreement, (i) Administrative Agent determines (which
determination shall be conclusive, so long as made on a reasonable basis) that
by reason of circumstances affecting the London interbank market generally,
adequate and fair means do not or will not exist for determining the LIBO Rate
applicable to an Interest Period or (ii) a Lender determines (which
determination shall be conclusive, so long as made on a reasonable basis) that
the LIBO Rate will not accurately reflect the cost to such Lender of making or
maintaining its Pro Rata Share of the Loan (or any portion thereof) at the LIBO
Based Rate, then Administrative Agent, in the case of the circumstances
described in clause (i) above, or such Lender, in the case of the circumstances
described in clause (ii) above, shall give Borrower prompt notice thereof (with
a copy to Administrative Agent in the case of the notice from such Lender), and
the LIBO Rate Request Amount in question, in the case of the circumstances
described in clause (i) above, or such Lender’s portion thereof, in the case of
the circumstances described in clause (ii) above, shall bear interest, or
continue to bear interest, as the case may be, at the Prime Based Rate. If at
any time subsequent to Administrative Agent’s or such Lender’s giving of such
notice, Administrative Agent or such Lender, as the case may be, determines that
because of a change in circumstances the LIBO Based Rate is again available to
Borrower, Administrative Agent or such Lender, as the case may be, shall so
notify Borrower (with a copy to Administrative Agent, in the case of the notice
from such Lender) and Borrower may convert the rate of interest payable under
the Notes or such Lender’s Note, as the case may be, from the Prime Based Rate
to the LIBO Based Rate by submitting a LIBO Rate Request in respect thereof and
otherwise complying with the provisions of this Agreement with respect thereto.
     Section 3.03. Certain Compensation. Borrower shall pay directly to a
Lender, immediately upon request and notwithstanding contrary provisions
contained in the Mortgage or other Loan Documents, such amounts as shall, in the
judgment of such Lender (which shall be conclusive so long as made on a
reasonable basis), compensate it for any loss, cost or expense incurred by it as
a result of (i) any payment or prepayment (under any circumstances whatsoever,
whether voluntary or involuntary) of any portion of the Principal Amount bearing
interest at the LIBO Based Rate on a date other than the last day of an
applicable Interest Period, (ii) the conversion (for any reason whatsoever,

14



--------------------------------------------------------------------------------



 



whether voluntary or involuntary) of the rate of interest payable under such
Lender’s Note from the LIBO Based Rate to the Prime Based Rate with respect to
any portion of the Principal Amount then bearing interest at the LIBO Based Rate
on a date other than the last day of an applicable Interest Period, (iii) the
failure of all or a portion of an advance of the Loan which was to have borne
interest at the LIBO Based Rate pursuant to a LIBO Rate Request to be made, (iv)
any failure by Borrower to prepay any portion of the Principal Amount bearing
interest at the LIBO Based Rate on the date specified in Borrower’s notice of
prepayment or (v) the failure of Borrower to borrow, continue or convert in
accordance with a LIBO Rate Request submitted by it, which amounts shall
include, without limitation, an amount equal the Present Value (determined as
hereinafter provided) of the dollar amount which is obtained by multiplying the
number of days from the date of the occurrence to the last day of the applicable
Interest Period by a number which is calculated by (i) multiplying the amount
prepaid, converted, not advanced, not prepaid or not borrowed, as the case may
be, by the excess of the LIBO Based Rate applicable thereto over the current
rate for United States Treasury securities (bills on a discounted basis shall be
converted to a bond equivalent) with a maturity date closest to the last day of
the applicable Interest Period and (ii) dividing the product thereof by 360. For
purposes of this Section, Present Value shall be determined by using the number
of days during the period from the date of occurrence to and including the last
day of the applicable Interest Period and using the above-referenced United
States Treasury security rate. A determination by a Lender as to the amounts
payable to it pursuant to this Section shall be conclusive absent manifest
error.
     Section 3.04. “Lender” to Include Participants. For purposes of this
Article III and of the definition of “Additional Costs” in Section 1.01, the
term “Lender” shall, at each Lender’s option, be deemed to include such Lender’s
present and future Participants in the Loan to the extent of each such
Participant’s actual Additional Costs or other losses, costs or expenses payable
pursuant to this Article III.
ARTICLE IV
CONDITIONS PRECEDENT
     Section 4.01. Conditions Precedent to Loan. Lenders shall not be obligated
to make the Loan until the following conditions shall have been satisfied:
     (a) There shall exist no Default or Event of Default, and no Default or
Event of Default would result from the making of the Loan;
     (b) The representations and warranties made to Administrative Agent or
Lenders herein, in the other Loan Documents and in any other document,
certificate or statement executed or delivered to Administrative Agent or
Lenders in connection with the Loan shall be true and correct on and as of the
date of the advance of the Loan with the same effect as if made on such date;
     (c) The Improvements shall not have been materially injured or damaged by
fire or other casualty; and

15



--------------------------------------------------------------------------------



 



     (d) Lenders shall have received and approved each of the following:
     (1) Loan Fees and Expenses. (i) Payment of the fees required by the
Supplemental Fee Letter and (ii) payment of all fees and expenses incurred by
Administrative Agent (including, without limitation, the reasonable fees and
expenses of Lenders’ Counsel, Lenders’ environmental and insurance consultants,
and the preparer of the appraisal required by paragraph (4) below);
     (2) Loan Documents. This Agreement and each of the other Loan Documents,
duly executed by the parties thereto, and, where applicable, duly acknowledged
and in proper form for recording or filing, as the case may be, and all
necessary or desirable recordings and filings shall have been duly made;
     (3) Financial Statements. Current Financial Statements and such other
financial data (including, without limitation, current financial statements of
tenants under leases in respect of the Mortgaged Property and of parties to any
of the Premises Documents, and of the guarantor(s), if any, of any such tenants
or parties) as Administrative Agent shall require;
     (4) Appraisal. An independent M.A.I. appraisal of the Property and
Improvements complying in all respects with the standards for real estate
appraisals established pursuant to the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989;
     (5) Insurance Policies. The policies of insurance required by the Mortgage,
together with evidence of the payment of the premiums therefor;
     (6) Hazardous Materials Report/Reliance Letter. A detailed report by a
properly qualified engineer, which shall include, inter alia, a certification
that such engineer has obtained and examined a list of prior owners, tenants and
other users of all or any portion of the Property or any improvements thereon,
and has made an on-site physical examination of the Property, and a visual
observation of the surrounding areas, and has found no evidence of past or
present Hazardous Materials activities or the presence of Hazardous Materials,
together with, if required by Administrative Agent, a “reliance letter”
addressed to Administrative Agent with respect to such report;
     (7) Title Policy. A paid title insurance policy, in the amount of
$16,000,000 in ALTA 10-17-92 or other form approved by Lender’s Counsel with
such endorsements as shall be reasonably requested by Lender’s Counsel, issued
by the Title Insurer which shall insure the Mortgage to be a valid lien on
Borrower’s interest in the premises free and

16



--------------------------------------------------------------------------------



 



clear of all defects and encumbrances except those previously received and
approved by Lender’s Counsel, and shall contain (i) full coverage against
mechanics’ liens (filed and inchoate), (ii) a reference to the survey but no
survey exceptions except those theretofore approved by Lender’s Counsel,
(iii) such affirmative insurance and endorsements as Lender’s Counsel may
require, and (iv) if any such policy is dated earlier than the date of the
disbursement of the Loan, an endorsement to such policy, in form approved by
Lender’s Counsel, redating the policy and setting forth no additional exceptions
except those approved by Lender’s Counsel; and shall be accompanied by such
reinsurance agreements between the Title Insurer and title companies approved by
Lender, in ALTA 1994 facultative form, as Lender may require;
     (8) Survey. A current, as-built survey of the Property, certified to Lender
and the Title Insurer showing (i) the location of the perimeter of the Property
by courses and distances, (ii) all easements, rights-of-way, and utility lines
referred to in the title policy required by this Agreement or which actually
service or cross the Property, (iii) the lines of the streets abutting the
Property and the width thereof, and any established building and setback lines,
(iv) encroachments and the extent thereof upon the Property, (v) the
Improvements and the relationship thereof by distances to the perimeter of the
Property, established building, setback and street lines and (vi) if the
Property is described as being on a filed map, a legend relating the survey to
said map, provided that Administrative Agent hereby acknowledges that the
surveys received on or prior to the date hereof shall satisfy this requirement
notwithstanding the fact that they may not be current provided that no
unacceptable survey exception is taken in the title insurance policy insuring
the Mortgage;
     (9) Leases and Premises Documents. Certified copies of all leases in
respect of the Mortgaged Property, accompanied by, in the case of Anchors and
any other leases specified by Administrative Agent, estoppel certificates from
the tenants thereunder and executed notice-of-assignment letters in the form of
EXHIBIT B in respect thereof; executed subordination and attornment agreements,
in Administrative Agent’s usual form, in respect of such leases as
Administrative Agent may require; a certified copy of the standard form of lease
or contract of sale, as the case may be, Borrower will use in connection with
the leasing of space in the Improvements or the sale of portions of the
Property; certified copies of all Premises Documents, together with estoppel
certificates from the parties thereto and a certified current rent roll for the
Improvements;
     (10) Requisition. A Requisition for the advance of Loan proceeds,

17



--------------------------------------------------------------------------------



 



     (11) Counsel Opinions. Opinions of Borrower’s counsel and local counsel
(and, if required by Lender, of a local counsel selected by Lender or Lender’s
Counsel) to the effects set forth on EXHIBIT C;
     (12) Organizational Documents. If Borrower, the mortgagor or grantor under
the Mortgage (if different from Borrower), Guarantor or any general partner or
member of any of them is a corporation, current copies of the following
documents with respect to each (unless otherwise indicated):
     (i) a good-standing certificate from the jurisdiction of its incorporation
and, as to Borrower and the mortgagor or grantor under the Mortgage only, from
the jurisdiction in which the Property is located,
     (ii) a resolution, certified by the corporate secretary, of the
shareholders or directors of the corporation authorizing the consummation of the
transactions contemplated hereby and the execution, delivery and performance of
the Loan Documents and any other documents to be executed, delivered or
performed by said corporation (including any substitute or replacement Notes to
be executed and delivered pursuant to the terms hereof), and
     (iii) a certificate of the corporate secretary as to the incumbency of the
officers executing any of the documents required hereby,
and, if Borrower, the mortgagor or grantor under the Mortgage (if different from
Borrower), Guarantor or any general partner or member of any of them is a
partnership, venture, limited liability company or trust:
     (iv) the entity’s organizational agreement and all amendments and
attachments thereto, certified by a general partner, venturer, member or trustee
to be true and complete,
     (v) any certificates filed or required to be filed by the entity in the
jurisdictions of its formation and where the Property is located in order for it
to do business in those jurisdictions, and
     (vi) evidence of the authorization of the consummation of the transactions
contemplated hereby and the execution, delivery and performance of the Loan
Documents and any other documents to be executed, delivered or performed by said
entity (including any substitute or replacement notes to be executed and
delivered pursuant to the terms hereof), and including any required consents by
partners, venturers, members, trustees or beneficiaries;
     (13) Intentionally Omitted;

18



--------------------------------------------------------------------------------



 



     (14) Permits and Approvals. Copies of the certificate(s) of occupancy for
the Improvements and of any and all other authorizations (including plot plan
and subdivision approvals, zoning variances, water, sewer, building and other
permits) required by Governmental Authorities or otherwise necessary for the
use, occupancy and operation of the Property and/or Improvements for their
intended purposes in accordance with all applicable Laws;
     (15) Intentionally Omitted;
     (16) Chattel Searches. UCC searches against Borrower or other owner of the
Mortgaged Property and advice from the Title Insurer to the effect that searches
of proper public records disclose no leases of personalty or financing
statements filed or recorded against the Mortgaged Property, Borrower or other
owner of any Mortgaged Property;
     (17) Intentionally Omitted; and
     (18) Additional Documentation. Such other approvals, opinions or documents
as Lender may reasonably request including, but not limited to, (i) a current
certified rent roll for the Mortgaged Property and tenant estoppel letters for
all Anchors, (ii) ground lessor estoppel certificates from the ground lessor
with respect to the Property and (iii) current financial statements of Guarantor
showing a minimum net worth of $100,000,000 (the “Net Worth Requirement”) and a
minimum Unrestricted Cash and Cash Equivalents of $10,000,000 (the “Liquidity
Requirement”).
     Section 4.02. Intentionally Omitted.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Borrower and Guarantor represent and warrant to Administrative Agent and
Lenders that:
     Section 5.01. Due Formation, Power and Authority. If it, the mortgagor or
grantor under the Mortgage (if different from Borrower), Guarantor or any
general partner or member of any of them is a corporation, partnership, venture,
limited liability company or trust, each such entity is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
formation, is qualified to do business (if required) and is in good standing in
the jurisdiction in which the Property is located, and has full power and
authority to consummate the transactions contemplated hereby and to execute,
deliver and perform this Agreement and any other Loan Document to which it is a
party.

19



--------------------------------------------------------------------------------



 



     Section 5.02. Legally Enforceable Agreements. Each Loan Document to which
Borrower or Guarantor is a party is a legal, valid and binding obligation of
such party, enforceable against Borrower or Guarantor, as the case may be, in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar Laws affecting
creditors’ rights generally.
     Section 5.03. Financial Statements. Financial Statements have been
heretofore delivered to Lenders which are true, correct and current in all
respects and which fairly present the respective financial conditions of the
subjects thereof as of the respective dates thereof; no material adverse change
has occurred in the financial conditions reflected therein since the respective
dates thereof and no borrowings (other than the Loan) which might give rise to a
lien or claim against the Mortgaged Property or proceeds of the Loan have been
made by Borrower or others since the dates thereof.
     Section 5.04. Compliance With Laws; Payment of Taxes. Borrower and
Guarantor are in compliance with, and the transactions contemplated hereby and
by the other Loan Documents do not and will not violate any provision of, or
require any filing, registration, consent or approval under, any Law presently
in effect having applicability to Borrower or Guarantor; Borrower has filed all
tax returns (federal, state and local) required to be filed and has paid all
taxes, assessments and governmental charges and levies due and payable
(including those in respect of the Mortgaged Property), including interest and
penalties.
     Section 5.05. Litigation. There are no actions, suits or proceedings
pending or threatened against or affecting it, Guarantor, the Mortgaged
Property, the validity or enforceability of the Mortgage or the priority of the
lien thereof at law, in equity or before or by any Governmental Authorities
except actions, suits or proceedings which have been disclosed to Administrative
Agent and Lenders in writing and which are fully covered by insurance or would,
if adversely determined, not substantially impair the ability of Borrower or
Guarantor to pay when due any amounts which may become payable under the Notes
or Guaranty or to otherwise pay and perform their respective obligations in
connection with the Loan; to Borrower’s knowledge, neither it nor Guarantor is
in default with respect to any order, writ, injunction, decree or demand of any
court or Governmental Authorities.
     Section 5.06. No Conflicts or Defaults. The consummation of the
transactions contemplated hereby and the performance hereof and of the other
Loan Documents have not resulted and will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, bank loan or
credit agreement, corporate charter, by-laws, partnership agreement or other
instrument to which Borrower or Guarantor is a party or by which either of them
may be bound or affected.
     Section 5.07. Solvency. Borrower and Guarantor are, and upon consummation
of the transactions contemplated by this Agreement, the other Loan Documents and
any other related documents, will be, solvent.

20



--------------------------------------------------------------------------------



 



     Section 5.08. Governmental Regulation. Borrower is not subject to
regulation under the Investment Company Act of 1940 or any Law limiting its
ability to incur indebtedness for money borrowed as contemplated hereby.
     Section 5.09. Insurance. Borrower has in force, and has paid the premiums
in respect of, all of the insurance required by the Mortgage.
     Section 5.10. ERISA. Neither Borrower nor Guarantor nor any other Person,
including any fiduciary, has engaged in any prohibited transaction (as defined
in Section 4975 of the Code or Section 406 of ERISA) which could subject
Borrower or Guarantor or any Person whom they have an obligation to indemnify to
any tax or penalty imposed under Section 4975 of the Code or Section 502 of
ERISA; neither Borrower nor Guarantor nor any ERISA Affiliate maintains,
contributes to or has any liability with respect to a Multiemployer Plan or any
other plan subject to Title IV of ERISA; each Employee Benefit Plan is
administered in accordance with its terms and in compliance with all applicable
Laws, including any reporting requirements; each Pension Plan intending to
qualify under Section 401(a) or 401(k) of the Code does so qualify; there is no
lien outstanding or security interest given in connection with a Pension Plan;
neither Borrower nor Guarantor nor any ERISA Affiliate has any liability with
respect to an accumulated funding deficiency (whether or not waived) under
Section 412 of the Code or Section 302 of ERISA; neither Borrower nor Guarantor
has any liability for retiree medical or death benefits (contingent or
otherwise) other than as required by Section 4980B of the Code; and no part of
the funds to be used by Borrower or Guarantor in satisfaction of their
respective obligations under this Agreement and the other Loan Documents
constitute “plan assets” of any “employee benefit plan” within the meaning of
ERISA or of any “plan” within the meaning of Section 4975(e)(1) of the Code, as
interpreted by the Internal Revenue Service and the United States Department of
Labor in rules, regulations, releases or bulletins or as interpreted under
applicable case law.
     Section 5.11. Other Documents. The Major Leases and Premises Documents are
unmodified and in full force and effect, there are no defaults (or events which
with notice or the passage of time, or both, would constitute such a default)
under any thereof and all conditions to the effectiveness and continuing
effectiveness thereof required to be satisfied as of the date hereof have been
satisfied.
     Section 5.12. No Defaults. There exists no Default or Event of Default.
     Section 5.13. Accuracy of Information; Full Disclosure. Neither this
Agreement nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
or Guarantor to Lender in connection with the negotiation of this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby, or required herein or by the other Loan Documents to be furnished by or
on behalf of Borrower or Guarantor, contains any untrue or misleading statement
of a material fact or omits a material fact necessary to make the statements
herein or therein not misleading; there is no fact which Borrower has not
disclosed to Administrative Agent and Lenders in writing which materially
affects adversely nor, so far as Borrower can now foresee, will

21



--------------------------------------------------------------------------------



 



materially affect adversely any of the Mortgaged Property or the business
affairs or financial condition of Borrower or Guarantor, or the ability of
Borrower or Guarantor to perform this Agreement and the other Loan Documents.
     Section 5.14. Separate Tax and Zoning Lot. Each Mortgaged Property
constitutes a distinct parcel for purposes of zoning and of taxes, assessments
and impositions (public or private) and are not otherwise considered as part of
a larger single lot for purposes of zoning or of taxes, assessments or
impositions (public or private).
     Section 5.15. The Improvements. There are no structural defects in the
Improvements or violations of any requirement of any Governmental Authorities
with respect thereto; the use, occupancy and operation of the Improvements
comply with all applicable permits and restrictive covenants affecting the
Mortgaged Property, as well as with the Premises Documents and with all zoning,
building, environmental, ecological, landmark, subdivision and other Laws, and
all requirements for such use, occupancy and operation have been satisfied;
there exist a sufficient number of parking spaces necessary to satisfy the
requirements of the Premises Documents and any leases and all zoning and other
applicable legal requirements with respect to the Mortgaged Property, and all
required landscaping, sidewalks and other amenities, and all off-site
improvements, related to the Improvements have been completed.
     Section 5.16. Utility Services. All utility services necessary for the use
and operation of the Improvements for their intended purposes are available and
servicing the Property, including water supply, storm and sanitary sewer, gas,
electric power and telephone facilities.
     Section 5.17. Creation of Liens. It has entered into no contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a lien on the Mortgaged Property or any part thereof.
     Section 5.18. Roads. All roads necessary for the full utilization of the
Improvements for their intended purposes have been completed and dedicated to
public use and accepted by all appropriate Governmental Authorities.
     Section 5.19. Requisition as Reaffirmation. Each Requisition submitted to
Administrative Agent, and the receipt of the funds requested thereby, shall
constitute an affirmation by Borrower that the representations and warranties
contained herein and in the other Loan Documents remain true and correct as of
the respective dates of such Requisitions.
     Section 5.20. Patriot Act.
     (a) As of the date hereof, none of the funds or other assets of Borrower or
of any of its direct or indirect owners (including Guarantor) constitute
property of, or are beneficially owned, directly or indirectly, by, any Person
subject to trade restrictions under United States Law, including those who are
covered by the International Emergency Economic Powers Act, 50 U.S.C. §§1701 et
seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations

22



--------------------------------------------------------------------------------



 



promulgated thereunder (an “Embargoed Person”) with the result that the
investment in Borrower (whether directly or indirectly) is prohibited by such
applicable Law or the Loan is in violation of such Law; (ii) no Embargoed Person
has any interest of any nature whatsoever (whether directly or indirectly) in
Borrower with the result that the investment in Borrower (whether directly or
indirectly) is prohibited by such applicable Law or the Loan is in violation of
such Law; and (iii) none of the funds of Borrower have been derived from any
unlawful activity with the result that the investment in Borrower (whether
directly or indirectly) is prohibited by such applicable Law or the Loan is in
violation of such Law.
     (b) Neither Borrower nor any of its direct or indirect owners (including
Guarantor) is in violation of the U.S. Federal Bank Secrecy Act, as amended, and
its implementing regulations (31 CFR part 103), the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 and the regulations promulgated
thereunder, any order issued with respect to anti-money laundering by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), or any
other anti-money laundering Law.
     (c) Neither Borrower nor any if its direct or indirect owners (including
Guarantor) is a Person with whom United States Persons are restricted from doing
business with under (a) regulations issued by OFAC (including those persons and
entities named on OFAC’s Specially Designated Nationals and Blocked Persons
list) or under any United States Law (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or (b) any other Law. Without
limiting the foregoing, Borrower is not presently funding its obligations
hereunder with funds from any of the Persons referred to in this paragraph (c).
ARTICLE VI
COVENANTS OF BORROWER
     Borrower covenants and agrees with Administrative Agent and Lenders that it
will promptly:
     Section 6.01. Compliance with Laws; Payment of Taxes. Comply with all Laws
applicable to it or the Mortgaged Property, or any part thereof, such compliance
to include, without limitation, paying before the same become delinquent all
taxes, assessments and governmental charges imposed on it or the Mortgaged
Property, or any part thereof, and promptly furnish Administrative Agent with
reports of any official searches made by Governmental Authorities and any claims
of violations thereof.
     Section 6.02. Leases and Premises Documents. Not enter into any Major Lease
without the prior written consent of Administrative Agent, not to be
unreasonably withheld or delayed; and deliver to Administrative Agent certified
copies of all leases in respect of the Mortgaged Property and all Premises
Documents and all amendments to any thereof (in any case, whether executed
before or after the date hereof) together with

23



--------------------------------------------------------------------------------



 



(i) if requested by Administrative Agent, current financial statements of the
tenants thereunder or parties thereto as the case may be, and of the
guarantor(s), if any, of such tenants or parties and (ii) in the case of all
Major Leases, a notice-of-assignment letter in the form of EXHIBIT B; and keep
all Premises Documents and, except as may be permitted by the Mortgage, all
leases in full force and effect.
     Section 6.03. Continuing Accuracy of Representations and Warranties. Cause
all of the representations and warranties made to Administrative Agent or
Lenders herein and in the other Loan Documents to be continuously true and
correct.
     Section 6.04. Covenants, Restrictions and Easements. Comply with all
restrictions, covenants and easements affecting the Mortgaged Property or the
Improvements and cause the satisfaction of all conditions hereof.
     Section 6.05. Guarantor Financial Covenants. Cause Guarantor to comply at
all times with the Liquidity Requirement and the Net Worth Requirement.
     Section 6.06. Financial Covenants. At all times not permit or allow (i) the
Principal Amount to exceed 65% of the appraised value of the Mortgaged Property
(the “Loan to Value Test”) as determined by an independent appraisal conducted
at Borrower’s expense by an appraiser selected by Administrative Agent, which
appraisal shall be conclusive as to value absent manifest error, provided,
however, that Borrower shall not be obligated to pay for more than one (1)
appraisal per any twelve (12) consecutive month period so long as no Event of
Default exists or (ii) Net Operating Income to be less than 140% of debt service
on the Principal Amount (the “DSC Test”). For purposes of determining compliance
with the DSC Test, Net Operating Income shall be calculated on a semi-annual
basis using six months’ actual figures and the projected figures for the next
succeeding six months and debt service shall be calculated using an interest
rate equal to the greater of (a) the actual interest rate; (b) the Treasury Rate
plus 225 basis points or (c) an interest rate equal to 8.0% and a (25) year
equal payment self liquidating amortization schedule. For purposes of
determining compliance with the Loan to Value Test, a new appraisal shall not be
required for each advance provided the appraisal required in connection
therewith shall not be more than twelve (12) months old and any required
reappraisals shall be made at Borrower’s expense, subject to the limitation set
forth in clause (i) above. Failure to comply with the Loan to Value Test or the
DSC Test shall not constitute an Event of Default under the Mortgage and
hereunder if, within forty-five (45) days of the date upon which Mortgagor
receives written notice from Administrative Agent of Borrower’s non-compliance
thereof (the “Notice Date”), Mortgagor complies with the provisions of this
Section 6.06, by either (i) partially prepaying the Note and the Hedging
Agreement and all applicable prepayment or other charges, if any, provided for
in the Note so that Borrower is in compliance herewith or (ii) delivering to
Administrative Agent cash, a letter of credit from a financial institution
acceptable to Administrative Agent, or such other collateral as may be
acceptable to Lender in its sole discretion in an amount equal to the amount
that would have been required to have been prepaid pursuant to (i) above in
order to cure such default.

24



--------------------------------------------------------------------------------



 



     Section 6.07. Payment of Costs. Pay all costs and expenses required for the
satisfaction of the conditions hereof, including, without limitation (i) all
document and stamp taxes, recording and filing expenses and fees and commissions
lawfully due to brokers in connection with the transactions contemplated hereby,
(ii) any taxes, insurance premiums, liens, security interests or other claims or
charges against the Property or Improvements and (iii) all costs of completion
of the work to be performed by Borrower in space to be occupied in the
Improvements (including public space) to permit the lawful occupancy thereof for
the purposes contemplated by actual or prospective lessees or owners of such
space as set forth in the individual leases, subleases or purchase contracts
thereof or in detailed work letters or other agreements or letters of intent
with respect thereto, or, in cases where there are no such leases, subleases,
contracts, work letters or other documents as aforesaid, as set forth in
Borrower’s standard work letter or the standard form of lease or contract, if
any, required by paragraph (9) of Section 4.01(d), or, in cases where none of
the foregoing exists, to the level of building standard in accordance with
industry practices, as conclusively determined by Administrative Agent.
     Section 6.08. Brokers. Indemnify Administrative Agent and Lenders against
claims of brokers arising by reason of the execution hereof or the consummation
of the transactions contemplated hereby.
     Section 6.09. Correction of Defects. Upon demand of Administrative Agent,
correct any defects (including structural) in the Improvements.
     Section 6.10. Intentionally Omitted.
     Section 6.11. Reporting and Miscellaneous Document Requirements. Furnish
directly to each Lender:
     (1) Semi-Annual Financial Statements of Borrower. On a semi-annual basis,
as soon as available and in any event within ninety (90) days after the end of
each applicable semi-annual period, Financial Statements of Borrower, in
reasonable detail (including detailed balance sheet, income statement, cash flow
statement and one-year projections) and stating in comparative form the
respective figures for the corresponding date and period in the prior
semi-annual period;
     (2) Annual Financial Statements of Borrower. On a annual basis, as soon as
available and in any event within ninety (90) days after the end of each
applicable annual period, Financial Statements of Borrower, in reasonable detail
(including detailed balance sheet, income statement, cash flow statement and
one-year projections) and stating in comparative form the respective figures for
the corresponding date and period in the prior annual period;
     (3) Quarterly and Annual Financial Statements of Acadia Realty Trust. As
soon as available and in any event within one hundred (100) days after the end
of each calendar quarter and Fiscal Year, Financial Statements of Acadia Realty
Trust, a Maryland real estate investment trust (“Sponsor”), which is the parent
of

25



--------------------------------------------------------------------------------



 



Guarantor, as of the end of and for such calendar quarter and Fiscal Year, in
reasonable detail (including detailed balance sheet, income statement, cash flow
statement, and contingent liability schedule) and stating in comparative form
the respective figures for the corresponding date and period in the prior Fiscal
Year, audited (with respect to the annual financial statements only) by BDO
Seidman or one of the so-called “Big Four” accounting firms or another firm of
certified public accountants reasonably acceptable to Administrative Agent ,
provided that, notwithstanding the foregoing, so long as Sponsor timely files
10Q and 10K reports with the Securities and Exchange Commission, Sponsor shall
have complied with this clause (3);
     (4) Covenant Compliance Certificates. Within sixty (60) days after the end
of each fiscal quarter, Guarantor shall submit to Lender a Covenant Compliance
Certificate certified by a principal financial or accounting officer or general
partner, as the case may be, in the Form of EXHIBIT E-1 hereto certifying, on
the basis of Guarantor’s unaudited financial statements, that Guarantor has met
the Liquidity Requirement for the applicable period. As soon as available and in
any event within one hundred (100) days after the end of each Fiscal Year,
Guarantor shall submit to Lender a Covenant Compliance Certificate certified by
a principal financial or accounting officer or general partner, as the case may
be, in the Form of EXHIBIT E-2 hereto certifying, on the basis of Guarantor’s
audited Financial Statements as of the end of and for such Fiscal Year, that
Guarantor has met the Net Worth Requirement and the Liquidity Requirement;
     (5) Notice of Litigation. Promptly after the commencement and knowledge
thereof, notice of all actions, suits, and proceedings before any court or
arbitrator or any Governmental Authority, affecting (i) Borrower which, if
determined adversely to Borrower are likely to result in a Material Adverse
Change or (ii) all or any portion of the Mortgaged Property under any Mortgage;
     (6) Notices of Defaults and Events of Default. As soon as possible and in
any event within ten (10) days after Borrower becomes aware of the occurrence of
a Default or any Event of Default, a written notice setting forth the details of
such Default or Event of Default and the action which is proposed to be taken
with respect thereto;
     (7) Material Adverse Change. As soon as is practicable and in any event
within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change, written notice thereof;
     (8) Offices. Thirty (30) days’ prior written notice of any change in the
chief executive office or principal place of business of Borrower;
     (9) Environmental and Other Notices. As soon as possible and in any event
within ten (10) days after receipt, copies of (i) all Environmental Notices

26



--------------------------------------------------------------------------------



 



received by Borrower which are not received in the ordinary course of business
and which relate to any Property or a situation which is likely to result in a
Material Adverse Change and (ii) all reports of any official searches made by
any Governmental Authority having jurisdiction over any Property or the
Improvements thereon, and of any claims of violations thereof;
     (10) Insurance Coverage. Promptly, such information concerning Borrower’s
insurance coverage as Administrative Agent may reasonably request;
     (11) Bankruptcy of Tenants. Promptly after becoming aware of the same,
written notice of the bankruptcy, insolvency or cessation of operations of any
tenant in the Improvements on any Property to which 5% or more of the aggregate
minimum rent from such Improvements is attributable;
     (12) Leasing Reports and Property Information. (i) Upon request by
Administrative Agent, but no more often than quarterly, an updated rent roll,
leasing report, and operating and cash statements for each Property and (ii)
(ii) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year, tenant sales report for each Property, to the extent
Borrower is entitled to receive same pursuant to the terms of the respective
leases; and
     (13) General Information. Promptly, such other information respecting the
condition or operations, financial or otherwise, of Borrower, Guarantor or any
Properties of Borrower as Administrative Agent may from time to time reasonably
request.
ARTICLE VII
ADMINISTRATIVE AGENT; RELATIONS AMONG LENDERS
     Section 7.01. Appointment, Powers and Immunities of Administrative Agent.
Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
act as its agent hereunder and under any other Loan Document with such powers as
are specifically delegated to Administrative Agent by the terms of this
Agreement and any other Loan Document, together with such other powers as are
reasonably incidental thereto. Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Loan Document or required by Law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Lender except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds, nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Lender have any fiduciary duty to Borrower or any other Lender. No
implied covenants, responsibilities, duties, obligations or liabilities shall be
read into this Agreement or otherwise exist against Administrative Agent.
Neither Administrative Agent nor any of its directors, officers, employees,
agents, attorneys-in-fact or affiliates shall be responsible to Lenders for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Loan Document, or in any certificate or other

27



--------------------------------------------------------------------------------



 



document or instrument referred to or provided for in, or received by any of
them under, this Agreement or any other Loan Document, or for the value,
legality, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or any other document or instrument
referred to or provided for herein or therein, for the perfection or priority of
any lien securing the obligations hereunder or thereunder or for any failure by
Borrower or any Guarantor to perform any of its obligations hereunder or
thereunder. Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible, except as to money or securities received by it or its
authorized agents, for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Neither Administrative
Agent nor any of its directors, officers, employees, agents, attorneys-in-fact
or affiliates shall be liable or responsible for any action taken or omitted to
be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct.
     Section 7.02. Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent.
Administrative Agent may deem and treat each Lender as the holder of its Note
and interest in the Loan for all purposes hereof and shall not be required to
deal with any Person who has acquired a Participation in the Loan from a Lender.
As to any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, in accordance with instructions signed by the
Required Lenders, and such instructions of the Required Lenders and any action
taken or failure to act pursuant thereto shall be binding on all of Lenders and
any other holder of all or any portion of the Loan or Participation therein.
     Section 7.03. Defaults. Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or of an Event of Default unless
Administrative Agent has actual knowledge thereof or has received notice from a
Lender or Borrower specifying such Default or Event of Default and stating that
such notice is a “Notice of Default.” In the event that Administrative Agent has
such actual knowledge or receives such a notice of the occurrence of a Default
or Event of Default, Administrative Agent shall give prompt notice thereof to
Lenders. Administrative Agent shall promptly send to each Lender a copy of any
notice of a Default or Event of Default that Administrative Agent sends to
Borrower or Guarantor. Administrative Agent, following consultation with
Lenders, shall (subject to Section 7.07) take such action with respect to such
Default or Event of Default which is continuing, including with respect to the
exercise of remedies or the realization on, or operation or disposition of, any
or all of the Mortgaged Property or any other collateral for the Loan, as shall
be directed by the Required Lenders; provided, however, that, unless and until
Administrative Agent shall have received such directions, Administrative Agent
may take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem to be in the best interest of
Lenders. In no event shall Administrative Agent be required to take

28



--------------------------------------------------------------------------------



 



any such action which it determines would be contrary to the Loan Documents or
to Law. Each of Lenders acknowledges and agrees that no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents (including, without limitation, the Notes) other than through
Administrative Agent.
     Section 7.04. Rights of Administrative Agent as Lender. With respect to its
Note and interest in the Loan, Administrative Agent in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as Administrative Agent,
and the terms “Lender” and “Lenders” shall include Administrative Agent in its
capacity as a Lender. Administrative Agent and its affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to
(on a secured or unsecured basis), and generally engage in any kind of banking,
trust or other business with, Borrower or Guarantor (and any affiliates of them)
as if it were not acting as Administrative Agent.
     Section 7.05. Sharing of Costs by Lenders; Indemnification of
Administrative Agent. Each Lender shall pay its ratable share, based on the
respective outstanding principal balances under its Note and the other Notes, of
any expenses incurred (and not paid or reimbursed by Borrower after demand for
payment is made by Administrative Agent) by or on behalf of Lenders in
connection with any Default or Event of Default, including, without limitation,
costs of enforcement of the Loan Documents and any advances to pay taxes or
insurance premiums, to complete the Improvements or otherwise to preserve the
lien of the Mortgage or to preserve or protect the Mortgaged Property. In the
event a Lender fails to pay its share of expenses as aforesaid, and all or a
portion of such unpaid amount is paid by Administrative Agent and/or one or more
of the other Lenders, then the defaulting Lender shall reimburse Administrative
Agent and/or the other Lender(s) for the portion of such unpaid amount paid by
it or them, as the case may be, together with interest thereon at the Prime
Based Rate from the date of payment by Administrative Agent and/or the other
Lender(s). In addition, each Lender agrees to reimburse and indemnify
Administrative Agent (to the extent it is not paid by on or behalf of Borrower,
after demand for payment is made by Administrative Agent, under Section 8.13 or
under the applicable provisions of any other Loan Document, but without limiting
the obligation of Borrower under said Section 8.13 or such provisions), for such
Lender’s ratable share, based upon the respective outstanding principal balances
under its Note and the other Notes, of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Administrative Agent in any way relating to or
arising out of this Agreement, any other Loan Document or any other documents
contemplated by or referred to herein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 8.13 or under the applicable provisions of any
other Loan Document) or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments; provided, however, that no Lender
shall be liable for (i) any of the foregoing to the extent they arise from the
gross negligence or willful misconduct of the party to be indemnified or
(ii) any loss of principal or interest with respect to Administrative Agent’s
Note or interest in the Loan.

29



--------------------------------------------------------------------------------



 



     Section 7.06. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own analysis of the
collateral for the Loan and of the credit of Borrower and Guarantor, and its own
decision to enter into this Agreement, and that it will, independently and
without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any other Loan Document. Administrative Agent shall not
be required to keep itself informed as to the performance or observance by
Borrower of this Agreement or any other Loan Document or any other document
referred to or provided for herein or therein or to inspect the properties
(including, without limitation, the Properties) or books of Borrower. Except for
notices, reports and other documents and information expressly required to be
furnished to Lenders by Administrative Agent hereunder, Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
Borrower or Guarantor (or any affiliate of them) which may come into the
possession of Administrative Agent or any of its affiliates. Administrative
Agent shall not be required to file this Agreement, any other Loan Document or
any document or instrument referred to herein or therein, for record or give
notice of this Agreement, any other Loan Document or any document or instrument
referred to herein or therein, to anyone.
     Section 7.07. Failure of Administrative Agent to Act. Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of Lenders under Section 7.05 in respect of any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. If any indemnity furnished to Administrative
Agent for any purpose shall, in the opinion of Administrative Agent, be
insufficient or become impaired, Administrative Agent may call for additional
indemnity and cease, or not commence, the action indemnified against until such
additional indemnity is furnished.
     Section 7.08. Resignation or Removal of Administrative Agent.
Administrative Agent may be removed at any time with cause by the Required
Lenders, provided that Borrower and the other Lenders shall be promptly notified
thereof. Upon such resignation or removal of Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent shall (provided there exists no Event of Default)
be subject to Borrower’s approval, such approval not to be unreasonably withheld
or delayed. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within twenty
(20) days after the resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
Lenders, appoint a successor Administrative Agent, which shall be one of
Lenders, within ten (10) days. The Required Lenders or the retiring
Administrative Agent, as the case may be, shall upon the appointment of a
successor Administrative Agent promptly so notify Borrower and the other
Lenders. Upon the acceptance of any

30



--------------------------------------------------------------------------------



 



appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article VII shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent.
     Section 7.09. Amendments Concerning Agency Function. Notwithstanding
anything to the contrary contained in this Agreement, Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this
Agreement or any other Loan Document which affects its duties, rights, and/or
function hereunder or thereunder unless it shall have given its prior written
consent thereto.
     Section 7.10. Liability of Administrative Agent. Administrative Agent shall
not have any liabilities or responsibilities to Borrower on account of the
failure of any Lender to perform its obligations hereunder or to any Lender on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.
     Section 7.11. Transfer of Agency Function. Without the consent of Borrower
or any Lender, Administrative Agent may at any time or from time to time
transfer its functions as Administrative Agent hereunder to any of its offices
wherever located in the United States, provided that Administrative Agent shall
promptly notify Borrower and Lenders thereof.
     Section 7.12. Non-Receipt of Funds by Administrative Agent; Adjustments.
     (a) Unless Administrative Agent shall have received notice from a Lender or
Borrower (either one as appropriate being the “Payor”) prior to the date on
which such Lender is to make payment hereunder to Administrative Agent of Loan
proceeds or Borrower is to make payment to Administrative Agent, as the case may
be (either such payment being a “Required Payment”), which notice shall be
effective upon receipt, that the Payor will not make the Required Payment in
full to Administrative Agent, Administrative Agent may assume that the Required
Payment has been made in full to Administrative Agent on such date, and
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make the amount thereof available to the
intended recipient on such date. If and to the extent the Payor shall not have
in fact so made the Required Payment in full to Administrative Agent, the
recipient of such payment shall repay to Administrative Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Administrative Agent
until the date Administrative Agent recovers such amount, at the Federal Funds
Rate.
     (b) If, after Administrative Agent has paid each Lender’s share of any
payment received or applied by Administrative Agent in respect of the Loan, that
payment is rescinded or must otherwise be returned or paid over by
Administrative

31



--------------------------------------------------------------------------------



 



Agent, whether pursuant to any bankruptcy or insolvency Law, sharing of payments
clause of any loan agreement or otherwise, such Lender shall, at Administrative
Agent’s request, promptly return its share of such payment or application to
Administrative Agent, together with such Lender’s proportionate share of any
interest or other amount required to be paid by Administrative Agent with
respect to such payment or application. In addition, if a court of competent
jurisdiction shall adjudge that any amount received and distributed by
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to Administrative Agent its share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
     Section 7.13. Withholding Taxes. Each Lender represents that it is entitled
to receive any payments to be made to it hereunder without the withholding of
any tax and will furnish to Administrative Agent such forms, certifications,
statements and other documents as Administrative Agent may reasonably request
from time to time to evidence such Lender’s exemption from the withholding of
any tax imposed by any jurisdiction or to enable Administrative Agent to comply
with any applicable Laws relating thereto. Without limiting the effect of the
foregoing, if any Lender is not created or organized under the Laws of the
United States or any state thereof, such Lender will furnish to Administrative
Agent Form W-8ECI or Form W-8BEN of the U.S. Internal Revenue Service, or such
other forms, certifications, statements or documents, duly executed and
completed by such Lender, as evidence of such Lender’s complete exemption from
the withholding of United States tax with respect thereto. Administrative Agent
shall not be obligated to make any payments hereunder to such Lender in respect
of the Loan until such Lender shall have furnished to Administrative Agent the
requested form, certification, statement or document.
     Section 7.14. Sharing of Payments among Lenders. If a Lender shall obtain
payment of any principal of its Note or of interest thereon through the exercise
of any right of setoff, banker’s lien or counterclaim, or by any other means
(including direct payment), and such payment results in such Lender receiving a
greater payment than it would have been entitled to had such payment been paid
directly to Administrative Agent for disbursement to Lenders, then such Lender
shall promptly purchase for cash from the other Lenders Participations in the
Loan in such amounts, and make such other adjustments from time to time as shall
be equitable, to the end that all Lenders shall share ratably the benefit of
such payment. To such end Lenders shall make appropriate adjustments among
themselves (by the resale of Participations sold or otherwise) if such payment
is rescinded or must otherwise be restored.
     Section 7.15. Possession of Documents. Each Lender shall maintain
possession of its own Note. Administrative Agent shall hold all other Loan
Documents and related documents in its possession and maintain separate records
and accounts with respect to the Loan, reflecting the interests of Lenders in
the Loan, and shall permit Lenders and their representatives access at all
reasonable times to inspect such Loan Documents, related documents, records and
accounts.

32



--------------------------------------------------------------------------------



 



ARTICLE VIII
GENERAL CONDITIONS AND PROVISIONS
     Section 8.01. Disbursement Not Waiver. The disbursement by Lenders of the
Loan made prior to or without the fulfillment by Borrower of all of the
conditions precedent thereto, whether or not known to Lenders, shall not
constitute a waiver by Lenders of the requirement that all conditions, including
the non-performed conditions, shall be satisfied.
     Section 8.02. No Third-Party Beneficiaries. This Agreement is solely for
the benefit of Administrative Agent, Lenders and Borrower. All conditions of the
obligations of Lenders hereunder are imposed solely and exclusively for the
benefit of Lenders and may be freely waived or modified in whole or in part by
Lenders at any time if in their sole discretion it deems it advisable to do so,
and no person other than Borrower (provided, however, that all conditions have
been satisfied) shall have standing to require Lenders to disburse the Loan or
to be a beneficiary of this Agreement.
     Section 8.03. Documentation Etc. Satisfactory. All documentation and
proceedings deemed by Administrative Agent or Lenders’ Counsel to be necessary
or required in connection herewith and the documents relating hereto shall be
subject to the prior approval of, and satisfactory to, both of them as to form
and substance. In addition, the Persons responsible for the execution and
delivery of, and signatories to, all of such documentation, shall be acceptable
to, and subject to the approval of, Administrative Agent and Lenders’ Counsel.
Administrative Agent or Lenders’ Counsel shall receive copies, certified if
requested by either of them, of all documents which they may require in
connection with the transactions contemplated hereby.
     Section 8.04. Lender’s Determination Conclusive. Administrative Agent
shall, at all times, be free to independently establish to its satisfaction and
in its absolute discretion the existence or nonexistence of any fact or facts
the existence or nonexistence of which is a condition hereof.
     Section 8.05. Notices. Except as expressly provided otherwise, all notices,
demands, consents, approvals and statements required or permitted hereunder
shall be in writing and shall be deemed to have been sufficiently given or
served for all purposes when presented personally, three (3) days after mailing
by registered or certified mail, postage prepaid, or one (1) day after delivery
to a nationally recognized overnight courier service providing evidence of the
date of delivery, addressed to a party at its address on the signature page
hereof or of the applicable Assignment and Assumption Agreement, or at such
other address of which a party shall have notified the party giving such notice
in writing in accordance with the foregoing requirements.
     Section 8.06. Amendments and Waivers. No amendment or material waiver of
any provision of this Agreement or any other Loan Document, nor consent to any
material departure by Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the party against
whom such

33



--------------------------------------------------------------------------------



 



amendment, waiver or consent is sought to be enforced (it being understood,
however, that the signatures of the Required Lenders and, solely for purposes of
its acknowledgement thereof, Administrative Agent, shall be sufficient to bind
Lenders to any such amendment, waiver or consent), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all Lenders, do any of the following:
(i) reduce the principal of, or interest on, the Notes or any fees due hereunder
or any other amount due hereunder or under any other Loan Document;
(ii) postpone any date fixed for any payment of principal of, or interest on,
the Notes or any fees due hereunder or under any other Loan Document;
(iii) change the definition of Required Lenders; (iv) release any material
portion of the Mortgaged Property or other collateral for the Loan other than in
accordance with the Loan Documents; (v) amend this Section or any other
provision requiring the consent of all Lenders; (vi) release, in whole or in
part, any Guarantor other than in accordance with the Loan Documents; or
(vii) increase the Loan Amount. Without limiting the foregoing, acceptance by
Administrative Agent or Lenders of any sum required to be paid pursuant hereto
or any other Loan Document, after its due date, or in an amount less than the
sum then due, shall not constitute a waiver by Administrative Agent or Lenders
of their right to require prompt payment when due of all other such sums or to
declare a default or to exercise such other rights provided herein or in the
other Loan Documents for such late or reduced payment.
     All communications from Administrative Agent to Lenders requesting Lenders’
determination, consent, approval or disapproval (i) shall be given in the form
of a written notice to each Lender, (ii) shall be accompanied by or include a
description or copy of the matter or thing as to which such determination,
approval, consent or disapproval is requested and (iii) shall include
Administrative Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten
(10) Business Days (or five (5) Business Days with respect to any decision to
accelerate or stop acceleration of the Loan) after receipt of the request
therefor by Administrative Agent (the “Lender Reply Period”). Unless a Lender
shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved or consented to such
recommendation or determination.
     Section 8.07. Assignment; Participation. Any Lender may at any time grant
to one or more banks or other institutions not affiliated with Borrower or
Guarantor (each a “Participant”) participating interests in its Pro Rata Share
of the Loan (the “Participations”). In the event of any such grant by a Lender
of a Participation to a Participant, such Lender shall remain responsible for
the performance of its obligations hereunder, and Borrower and Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder. Any agreement pursuant to
which any Lender may grant a Participation shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of Borrower
hereunder and under any other Loan Document, including, without limitation, the
right to approve any amendment, modification or waiver of any

34



--------------------------------------------------------------------------------



 



provision of this Agreement or any other Loan Document; provided that such
participation agreement may provide that such Lender will not agree to any
modification, amendment or waiver described in clauses (i) through (vii) of
Section 8.06 without the consent of the Participant.
     Upon request by Borrower, each Lender agrees to provide Borrower with
notice of all Participations sold by such Lender. Borrower agrees to provide all
assistance reasonably requested by a Lender to enable such Lender to sell
Participations as aforesaid, or make assignments of its interest in the Loan as
hereinafter provided in this Section.
     A Lender may at any time assign to any bank or other institution not
affiliated with Borrower or Guarantor with the consent of Administrative Agent,
which consents shall not be unreasonably withheld or delayed (such assignee, a
“Consented Assignee”), or to one or more banks or other institutions which are
majority owned subsidiaries of a Lender or of the parent of a Lender (each
Consented Assignee or subsidiary bank or institution, an “Assignee”) all or a
proportionate part of all of its rights and obligations under this Agreement and
its Note, and such Assignee shall assume rights and obligations, pursuant to an
Assignment and Assumption Agreement executed by such Assignee and the assigning
Lender, provided that, after giving effect to such assignment, in each case, the
Assignee’s portion of the Loan and, in the case of a partial assignment of a
Lender’s interest, the assigning Lender’s portion of the Loan will each be equal
to or greater than $5,000,000. Upon (i) execution and delivery of such
instrument, (ii) payment by such Assignee to the assigning Lender of an amount
equal to the purchase price agreed between such Lender and such Assignee and
(iii) payment by such Assignee to Administrative Agent of a fee, for
Administrative Agent’s own account, in the amount of $3,500, such Assignee shall
be a party to this Agreement and shall have all the rights and obligations of a
Lender as set forth in such Assignment and Assumption Agreement, and the
assigning Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this paragraph,
substitute notes, in the form of EXHIBIT D, shall be issued to the assigning
Lender (in the case of a partial assignment) and Assignee by Borrower, in
exchange for the return of the assigning Lender’s original Note. All such
substitute notes shall constitute “Notes” and the obligations evidenced by such
substitute notes shall constitute obligations secured by the Mortgage. In
connection with Borrower’s execution of substitute notes as aforesaid, Borrower
shall deliver to Administrative Agent such evidence of the due authorization,
execution and delivery of the substitute notes and any related documents as
Administrative Agent may reasonably request. If the Assignee is not incorporated
under the Laws of the United States or a state thereof, it shall, prior to the
first date on which interest or fees are payable hereunder for its account,
deliver to Borrower and Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 7.13.
     Borrower, Administrative Agent and Lenders shall execute such modifications
to the Loan Documents as shall, in the reasonable judgment of Administrative
Agent, be

35



--------------------------------------------------------------------------------



 



necessary or desirable in connection with assignments in accordance with the
foregoing provisions of this Section.
     Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Lender from its obligations hereunder.
     Borrower recognizes that in connection with a Lender’s selling of
Participations or making of assignments, any or all documentation, financial
statements, appraisals and other data, or copies thereof, relevant to Borrower,
Guarantor or the Loan may be exhibited to and retained by any such Participant
or Assignee or prospective Participant or Assignee.
     Section 8.08. Setoff. In addition to (and without limitation of) any right
of setoff, bankers’ lien or counterclaim Administrative Agent or any Lender may
otherwise have, Administrative Agent and each Lender shall be entitled, but only
with the prior consent of Administrative Agent, to offset balances (general or
special, time or demand, provisional or final) held by it for the account of
Borrower at any of Administrative Agent’s or such Lender’s offices against any
amount payable by Borrower to Administrative Agent or such Lender hereunder or
under any other Loan Document which is not paid when due (regardless of whether
such balances are then due to Borrower), in which case it shall promptly notify
Borrower and (in the case of a Lender) Administrative Agent thereof; provided,
however, that Administrative Agent’s or such Lender’s failure to give such
notice shall not affect the validity thereof. Payments by Borrower hereunder or
under the other Loan Documents shall be made without setoff or counterclaim.
     Section 8.09. Successors and Assigns. Except as herein provided, this
Agreement shall be binding upon and inure to the benefit of Borrower,
Administrative Agent and Lenders and their respective heirs, personal
representatives, successors and assigns. Notwithstanding the foregoing,
Borrower, without the prior written consent of Lender in each instance, may not
assign, transfer or set over to another, in whole or in part, all or any part of
its benefits, rights, duties and obligations hereunder, including, but not
limited to, performance of and compliance with conditions hereof and the right
to receive the proceeds of the Loan.
     Section 8.10. Severability. The provisions hereof are intended to be
severable. Any provisions hereof, or the application thereof to any Person or
circumstance, which, for any reason, in whole or in part, is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof (or the remaining portions of such provision) or the
application thereof to any other Person or circumstance, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision (or portion thereof) or the application
thereof to any Person or circumstance in any other jurisdiction.

36



--------------------------------------------------------------------------------



 



     Section 8.11. Non-Waiver; Remedies Cumulative. No failure or delay on
Lender’s part in exercising any right, remedy, power or privilege (hereinafter
in this Section, each a “Remedy”) hereunder or under any of the other Loan
Documents shall operate as a waiver of any such Remedy or shall be deemed to
constitute Administrative Agent’s or any Lender’s acquiescence in any default by
Borrower or Guarantor under any of said documents. A waiver by Administrative
Agent or any Lender of any Remedy hereunder or under any of the other Loan
Documents on any one occasion shall not be construed as a bar to any other or
future exercise thereof or of any other Remedy. The Remedies provided in said
documents are cumulative, may be exercised singly or concurrently and are not
exclusive of any Remedies provided therein or by Law.
     Section 8.12. Certain Waivers. Borrower hereby irrevocably and
unconditionally waives (i) promptness and diligence, (ii) notice of any actions
taken by Administrative Agent or any Lender hereunder or under any other Loan
Document or any other agreement or instrument relating hereto or thereto except
to the extent otherwise provided herein, (iii) all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of Borrower’s obligations hereunder and under the other Loan
Documents, the omission of or delay in which, but for the provisions of this
Section, might constitute grounds for relieving Borrower of any of its
obligations hereunder or under the other Loan Documents, (iv) any requirement
that Administrative Agent or any Lender protect, secure, perfect or insure any
lien on any collateral for the Loan or exhaust any right or take any action
against Borrower, Guarantor or any other Person or against any collateral for
the Loan, (v) any right or claim of right to cause a marshalling of Borrower’s
assets and (vi) all rights of subrogation or contribution, whether arising by
contract or operation of law or otherwise by reason of payment by Borrower
pursuant hereto or to any other Loan Document. BORROWER FURTHER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY OR ON BEHALF OF ADMINISTRATIVE AGENT OR LENDERS WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR OTHERWISE IN RESPECT OF THE LOAN, ANY
AND EVERY RIGHT BORROWER MAY HAVE TO (W) INJUNCTIVE RELIEF, (X) A TRIAL BY JURY,
(Y) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM,
AND (Z) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL
PREVENT OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION
AGAINST ADMINISTRATIVE AGENT OR LENDERS WITH RESPECT TO ANY ASSERTED CLAIM.
     Section 8.13. Expenses; Indemnification. The Loan shall be made without
cost to Lender. Borrower covenants and agrees to pay all costs, expenses and
charges (including, without limitation, all fees and charges of engineers,
appraisers and Lenders’ Counsel) incurred by Administrative Agent or any Lender
in connection with (i) the preparation for and consummation of the transactions
contemplated hereby or for the performance hereof and of the other Loan
Documents, and for any services which may be required in addition to those
normally and reasonably contemplated hereby and (ii) the

37



--------------------------------------------------------------------------------



 



enforcement hereof or of any or all of the other Loan Documents; provided,
however, that Borrower shall not be responsible for (1) the fees and expenses of
legal counsel for Lenders other than BofA incurred in connection with said
counsel’s review of this Agreement and the other Loan Documents prior to
execution and (2) costs, expenses and charges incurred by Administrative Agent
and Lenders in connection with the administration or syndication of the Loan. If
Borrower fails to pay promptly any costs, charges or expense required to be paid
by it as aforesaid, and Administrative Agent or any Lender pays such costs,
charges or expenses, Borrower shall reimburse Administrative Agent or such
Lender, as appropriate, on demand for the amounts so paid, together with
interest thereon at the Default Rate. Borrower further agrees to indemnify
Administrative Agent and each Lender and their respective directors, officers,
employees and agents from, and hold each of them harmless against, (x) any and
all losses arising out of or by reason of any investigation or litigation or
other proceedings (including any threatened investigation or litigation or other
proceedings) relating to any actual or proposed use by Borrower of the proceeds
of the Loan, including, without limitation, the fees and disbursements of
counsel incurred in connection with any such investigation, litigation or other
proceedings and (y) any and all claims, actions, suits, proceedings, costs,
expenses, losses, damages and liabilities of any kind, including in tort,
penalties and interest, arising out or by reason of any matter relating,
directly or indirectly, to the Mortgage or the ownership, condition,
development, construction, sale, rental or financing of the Property or
Improvements or any part thereof (but excluding any such losses, liabilities,
claims, damages or expenses incurred solely by reason of the gross negligence or
willful misconduct of the party to be indemnified). The obligations of Borrower
under this Section and under Sections 3.01, 3.03 and 6.08 shall survive the
repayment of all amounts due under or in connection with any of the Loan
Documents and the termination of the Loan.
     Section 8.14. Gross-Up For Taxes. All payments made by Borrower under the
Note and other Loan Documents shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding income taxes and franchise or other taxes
(imposed in lieu of income taxes) imposed on Lender as a result of a present or
former connection between Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from Lender’s
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or the Note). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) is required to be withheld from any amounts payable to
Lender under the Note or other Loan Documents, the amounts so payable to Lender
shall be increased to the extent necessary to yield to Lender (after payment of
all Non-Excluded Taxes) interest or any such other amounts payable with respect
to the Loan at the rates or in the amounts specified in the Note or other Loan
Documents. Whenever any Non-Excluded Taxes are payable by Borrower, as promptly
as possible thereafter Borrower shall send to Lender a certified copy of an
original official receipt received by Borrower showing payment thereof. If
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing

38



--------------------------------------------------------------------------------



 



authority or fails to remit to Lender the required receipts or other required
documentary evidence, Borrower shall indemnify Lender for any incremental taxes,
interest or penalties that may become payable by Lender as a result of any such
failure. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Note and all other amounts payable in respect
of the Loan.
     Section 8.15. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart.
     Section 8.16. Governing Law; Jurisdiction. This Agreement and the rights
and obligations of the parties hereunder shall in all respects be governed by,
and construed and enforced in accordance with, the Laws of the State of New York
(without giving effect to New York’s principles of conflicts of law). Borrower,
Administrative Agent and each Lender hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or Federal court sitting in The
City of New York (or any county in New York State where any portion of the
Property is located) over any suit, action or proceeding arising out of or
relating to this Agreement, and Borrower hereby agrees and consents that, in
addition to any methods of service of process provided for under applicable Law,
all service of process in any such suit, action or proceeding in any New York
State or Federal court sitting in The City of New York (or such other county in
New York State) may be made by certified or registered mail, return receipt
requested, directed to Borrower at the address indicated on the cover page
hereof, and service so made shall be complete five (5) days after the same shall
have been so mailed.
     Section 8.17. Integration. The Loan Documents constitute the entire
agreement among Administrative Agent, Borrower and Lenders relating to the
transactions contemplated thereby (except with respect to agreements among
Lenders or with Administrative Agent relating solely to compensation,
consideration and the syndication of the Loan) and supersede any prior oral or
written statements or agreements with respect to such transactions.
     Section 8.18. Releases. Provided no Default or Event of Default exists,
Borrower shall have the right to obtain the release of any of the Properties
from the Mortgage encumbering the same, at Borrower’s expense, so long as
(i) Borrower pays to Administrative Agent for the account of Lenders an amount
equal to the lesser of (x) the greater of (A) the Release Price for the Property
that is the subject of such release and (B) the amount necessary to reduce the
Loan to an amount which satisfies the DSC Test on the basis of Net Operating
Income from the parcels not being released or (y) the then outstanding principal
amount of the Loan, which amount shall be applied to the reduction of
outstanding principal under the Loan, (ii) Administrative Agent receives such
reasonable documentation as Administrative Agent shall request confirming that
the amount of any Additional Interest secured by the Mortgage encumbering the
Property which is being released shall be secured by the credit of Guarantor,
and (iii) Administrative Agent receives such other documents, opinions and
assurances as Administrative Agent may reasonably request. Upon any such release
of a Property, such Property shall no longer constitute a “Property” hereunder.

39



--------------------------------------------------------------------------------



 



     Section 8.19. Exculpation. Neither Borrower nor any Guarantor shall be
personally liable for payment of the principal of the Note or interest thereon,
and in the event of any failure by Borrower to pay any portion of such principal
or interest, Lenders will look, with respect to the then outstanding balance of
such principal and interest, solely to the Mortgaged Property and such other
collateral as has been, or hereafter shall be, given to secure payment of the
Note. The foregoing limitation on liability shall not impair or otherwise affect
the validity or enforceability of (a) the debt evidenced by the Note or the Loan
Agreement or of any other obligations evidenced by the Note, the Loan Agreement,
the Mortgage or any of the Loan Documents or (b) Lenders’ liens, security
interests, rights and remedies (including, without limitation, the remedies of
foreclosure and/or sale) with respect to the Mortgaged Property or any other
property, security, collateral and/or assets (including the proceeds thereof)
encumbered, pledged or assigned by the Mortgages or any other security for the
Loan. In addition, the foregoing limitation on liability shall not limit
anyone’s obligations or be applicable with respect to: (i) liability under any
guaranty(ies) or indemnity(ies) delivered or afforded to Lenders; (ii) any fraud
or material misrepresentation; (iii) taxes of any kind (whether characterized as
transfer, gains or other taxes) payable in connection with the foreclosure sale
of the Mortgaged Property, irrespective of who pays such taxes; (iv) application
of any proceeds of the Loan to any purpose other than as provided in the Loan
Documents; (v) the application of any insurance or condemnation proceeds or
other funds or payments other than strictly in accordance with the Loan
Documents; (vi) the misapplication of any security deposits; (vii) rents, sales
proceeds, or other sums received after default under the Loan Documents which
are not applied to expenses of operating the Mortgaged Property or paid to
Lenders or a duly appointed receiver of the Mortgaged Property; (viii) any
failure to deliver to Lenders, after demand therefor, any agreements relating to
the operation, management, leasing, use, occupancy or construction of the
Mortgaged Property; (ix) any intentional physical waste in respect of the
Mortgaged Property; (x) any failure to pay or discharge any real estate tax,
other tax, assessment, fine, penalty or lien against the Mortgaged Property to
the extent revenue from leases of the Mortgaged Property was available to pay
same; (xi) liability as landlord under any lease(s) relating to the Mortgaged
Property which liability accrued prior to Lenders’ succeeding to such interest
of Borrower, which Lenders are or become obligated for by virtue of Lenders
succeeding to the interests of Borrower, provided, however, that such liability
shall only apply with respect to any liability of Borrower under such leases
which Lenders assumes pursuant to subordination, non-disturbance and attornment
agreements required pursuant to the terms of such leases; (xii) liability under
any agreement relating to the operation or maintenance of the Mortgaged Property
which liability accrued prior to Lenders’ succeeding to such interest of
Borrower which Lenders are or become obligated for by virtue of Lenders
succeeding to the interests of Borrower, provided, however, that such liability
shall only apply with respect to agreements which are not terminable by their
terms upon thirty (30) days’ written notice; (xiii) liability to pay for the
premiums on and keep in full force and effect insurance in respect of the
Mortgaged Property in accordance with the Loan Documents to the extent revenue
from leases of the Mortgaged Property was available to pay same; or
(xiv) liability for Hazardous Substances that may exist upon or be discharged
from the Mortgaged Property. Borrower and any Guarantor shall in any event be
and shall remain personally liable for each of the matters to which

40



--------------------------------------------------------------------------------



 



reference is made in the preceding sentence and Lenders may seek, obtain and
enforce one or more money judgments in any appropriate proceeding(s) with
respect thereto. The limitation on personal liability contained in this
paragraph shall become automatically null and void and shall be of no further
force or effect, and Borrower and each Guarantor shall be and remain personally
liable for payment of the principal of the Note and interest thereon, in
accordance with the terms and provisions of this Loan Agreement, in the event
that Borrower, or anyone acting on behalf of Borrower, shall (A) file a petition
or answer seeking any relief of any kind under the bankruptcy laws of the United
States (or if an Insolvency Event shall otherwise occur), (B) assert in writing
or in any legal proceedings of any kind that any provisions of any of the Loan
Documents are in whole or in part unenforceable, invalid or not legally binding,
or (C) fail fully to cooperate with Lenders or a receiver in Lenders’ or such
receiver’s efforts to collect Rents directly from tenants after a default under
the Loan Documents.
     Section 8.20. Intentionally Omitted.
[Remainder of page intentionally left blank]

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the day and year first above written, the execution hereof by Borrower
constituting a certification by the party or parties executing on its behalf
that the representations and warranties made in Article IV are true and correct
as of the date hereof and that each of them duly holds and is incumbent in the
position indicated under his or her name.

                      BANK OF AMERICA, N.A.
 
               
 
  By                                       Denise M. Smyth                
Senior Vice President        
 
                    Address for notices and Applicable Lending Office:        
 
                    Bank of America, N.A.             1185 Avenue of the
Americas, 16th Floor             New York, New York 10036             Attention:
Ms. Denise M. Smyth        
 
                    RD BRANCH ASSOCIATES, L.P., a New York limited partnership  
     
 
                    By:   Acadia Property Holdings, LLC, its general
partner        
 
                    By:   Acadia Realty Limited Partnership, its sole
member        
 
                    By:   Acadia Realty Trust, its general
partner        
 
               
 
  By                              
 
      Robert Masters
Senior Vice President        
 
                    Address for notices for all Borrowers:        
 
                    c/o Acadia Realty Trust             1311 Mamaroneck Avenue,
Suite 260             White Plains, New York 10605             Attention:
Mr. Robert Masters        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Assignment and Assumption Agreement
     ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of
                                        , 200___, among [NAME OF ASSIGNING BANK]
(“Assignor”) and [NAME OF ASSIGNEE] (“Assignee”).
Preliminary Statement
     1. This Assignment and Assumption Agreement (this “Agreement”) relates to
the Loan Agreement (as the same may be amended from time to time, the “Loan
Agreement”) dated December 19, 2006 among
                                                             (“Borrower”), the
lender(s) party thereto (each a “Lender” and, collectively, “Lenders”) and
                                                            , as administrative
agent (“Administrative Agent”). All capitalized terms not otherwise defined
herein shall have the respective meanings set forth in the Loan Agreement.
     2. Subject to the terms and conditions set forth in the Loan Agreement,
Assignor has made an Individual Loan Commitment to Borrower in an aggregate
principal amount of $                     (“Assignor’s Loan Commitment”).
     3. The aggregate outstanding principal amount under Assignor’s Loan
Commitment at the commencement of business on the date hereof is
$                    .
     4. Assignor desires to assign to Assignee all of the rights of Assignor
under the Loan Agreement in respect of a portion of Assignor’s Loan Commitment
and the loan made pursuant thereto, such portion being in an amount equal to
$                     (the “Assigned Loan and Commitment”), of which
$                     is currently outstanding and $                     is
still to be disbursed to Borrower pursuant to the Loan Agreement; and Assignee
desires to accept assignment of such rights and assume the corresponding
obligations from Assignor on such terms.
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
     SECTION 1. Assignment. Assignor hereby assigns and sells to Assignee all of
the rights of Assignor under the Loan Agreement in and to the Assigned Loan and
Commitment, and Assignee hereby accepts such assignment from Assignor and
assumes all of the obligations of Assignor under the Loan Agreement with respect
to the Assigned Loan and Commitment, including, without limitation, Assignor’s
obligations with respect to the undisbursed portion, if any, thereof. Upon the
execution and delivery hereof by Assignor, Assignee, Administrative Agent and
the payment of the amount specified in Section 2 hereof required to be paid on
the date hereof, (1) Assignee shall, as of the commencement of business on the
date hereof, succeed to the rights and obligations of a Lender under the Loan
Agreement with an Individual Loan Commitment in an amount

 



--------------------------------------------------------------------------------



 



equal to the Assigned Loan and Commitment, and (2) the Individual Loan
Commitment of Assignor shall, as of the commencement of business on the date
hereof, be reduced correspondingly and Assignor released from its obligations
under the Loan Agreement to the extent such obligations have been assumed by
Assignee. Assignor represents and warrants that it (x) owns the Assigned Loan
and Commitment free and clear of all liens and other encumbrances and (y) is
legally authorized to enter into and perform this Agreement. Except as provided
in the immediately preceding sentence, the assignment provided for herein shall
be without representation or warranty by, or recourse to, Assignor.
     SECTION 2. Payments. As consideration for the assignment and sale
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the date
hereof, in immediately available funds, an amount equal to the outstanding
principal amount under the Assigned Loan and Commitment recited in paragraph 4
of the Preliminary Statement above. Each of Assignor and Assignee hereby agrees
that if it receives any amount under the Loan Agreement which is for the account
of the other party hereto, it shall receive the same for the account of such
other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.
     SECTION 3. Consent; Execution and Delivery of Note. This Agreement is
conditioned upon the consent of Administrative Agent. The execution of this
Agreement and Administrative Agent is evidence of this consent; [Consents not
required for certain assignments to entities related to a Lender.] Pursuant to
Section 8.07 of the Loan Agreement, Borrower has agreed to execute and deliver
Notes payable to the respective orders of Assignee and Assignor to evidence the
assignment and assumption provided for herein. Assignee has designated as its
Applicable Lending Office, and as its address for notices, the office identified
as such below.
     SECTION 4. Non-Reliance on Assignor. Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of Borrower or any other party
to any Loan Document, or the validity and enforceability of the obligations of
Borrower or any other party to a Loan Document in respect of the Loan Agreement
or any other Loan Document. Assignee acknowledges that it has, independently and
without reliance on Assignor, and based on such documents and information as it
has deemed appropriate, made its own analysis of the collateral for the Loan,
credit analysis of Borrower and Guarantor and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the collateral for the Loan and of the business, affairs and
financial condition of Borrower and the other parties to the Loan Documents.
     SECTION 5. Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York
(without giving effect to New York’s principles of conflicts of law).

2



--------------------------------------------------------------------------------



 



     SECTION 6. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
     SECTION 7. Certain Representations and Agreements by Assignee. Assignee
represents that it is legally authorized to enter into and perform this
Agreement. In addition, Assignee hereby represents that it is entitled to
receive any payments to be made to it under the Loan Agreement or hereunder
without the withholding of any tax and agrees to furnish the evidence of such
exemption as specified therein and otherwise to comply with the provisions of
Section 7.13 of the Loan Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

                      [NAME OF ASSIGNOR]    
 
               
 
  By                          
 
      Name:        
 
      Title:        
 
                    [NAME OF ASSIGNEE]    
 
               
 
  By                          
 
      Name:        
 
      Title:        
 
                    Assignee’s Applicable Lending Office and Address for
Notices:    
 
                    [Assignee]         [Address]        
Attention:   ___________________________________________        
Telephone:  (___) ______________________________________    
 
                    [NAME OF ADMINISTRATIVE AGENT]    
 
               
 
  By                          
 
      Name:        
 
      Title:        

3



--------------------------------------------------------------------------------



 



                      [NAME OF BORROWER]    
 
               
 
  By                          
 
      Name:        
 
      Title:        

4



--------------------------------------------------------------------------------



 



EXHIBIT B
Notice-of-Assignment of Lease
(On Letterhead of Borrower)
                    , 200_
[Name and Address of Tenant]

         
 
  Re:   Lease Dated:
 
      Lender:
 
      Address of Lender:
 
      Mortgage Dated:

Dear Sir/Madam:
     The undersigned has assigned by a mortgage or deed of trust (the
“Mortgage”) dated as shown above to the Lender identified above (hereinafter
“Lender”) all its estate, right, title and interest in, to and under the Lease
between you and the undersigned dated as set forth above, as said Lease may have
been heretofore modified or amended (the “Lease”), together with all right,
title and interest of the undersigned as lessor thereunder, including, without
limitation, the right upon the occurrence of an Event of Default (as defined in
the Mortgage) to collect and receive all earnings, revenues, rents, issues,
profits and income of the property subject to the Mortgage.
     [Certain provisions of the Mortgage, the text of which are attached hereto,
restrict some of the undersigned’s rights under the Lease. However, s][S]aid
assignment does not impair or diminish any of our obligations to you under the
provisions of the Lease, nor are any such obligations imposed upon Lender, its
successors or assigns.
     Pursuant to said assignment you are hereby notified that in the event of a
demand on you by Lender or its successors and assigns for the payment to it of
the rents due under the Lease, you may, and are hereby authorized and directed
to, pay said rent to Lender and we hereby agree that the receipt by you of such
a demand shall be conclusive evidence of Lender’s right to the receipt thereof
and that the payment of the rents by you to Lender pursuant to such demand shall
constitute performance in full of your obligation under the Lease for the
payment of rent to the undersigned.
 

NOTE:   To be sent in accordance with notice requirements of the Lease.   *   To
be used if property located in New York

 



--------------------------------------------------------------------------------



 



     Kindly indicate your receipt of this letter and your agreement to the
effect set forth below by signing the enclosed copy thereof and mailing it to
Lender at its address identified above to the attention of its Real Estate
Finance Office.

            [BORROWER]
      By           Name:           Title:        

     The undersigned acknowledges receipt of the original of this letter and
agrees for the benefit of Lender that it shall notify Lender of any default on
the part of the landlord under the Lease which would entitle the undersigned to
cancel the Lease or to abate the rent payable thereunder, and further agrees
that, notwithstanding any provision of the Lease, no notice of cancellation
thereof, nor of any abatement, shall be effective unless Lender has received the
notice aforesaid and has failed within 30 days of the date thereof to cure, or
if the default cannot be cured within 30 days has failed to commence and to
diligently prosecute the cure, of landlord’s default which gave rise to the
right to cancel or abate.

            [NAME OF TENANT]
      By              ,      its authorized officer           

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
Required Contents of Borrower’s Counsel Opinion
     (1) If Borrower, the mortgagor or grantor under the Mortgage (if different
from Borrower), Guarantor or any general partner or member of any of them is a
corporation, partnership, venture, limited liability company or trust, each such
entity is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation, is qualified to do business (or such
opinion shall specifically state that such qualification is not required) and is
in good standing in the jurisdiction in which the Property is located, and has
full power and authority to consummate the transactions contemplated by the Loan
Documents and to execute, deliver and perform all Loan Documents to which it is
a party.
     (2) There are no actions, suits or proceedings pending or threatened
against or affecting Borrower, Guarantor, the Mortgaged Property, the validity
or enforceability of the Mortgage or the priority of the lien thereof at law, in
equity or before or by any Governmental Authorities except actions, suits or
proceedings which have been disclosed to Lender in writing and which are fully
covered by insurance or would, if adversely determined, not substantially impair
the ability of Borrower or Guarantor to pay when due any amounts which may
become payable under the Note or Guaranty or to otherwise pay and perform their
respective obligations in connection with the Loan; neither Borrower nor
Guarantor is in default with respect to any order, writ, injunction, decree or
demand of any court or Governmental Authorities.
     (3) The consummation of the transactions contemplated by and the
performance of the Loan Documents have not resulted and will not result in any
breach of, or constitute a default under, any mortgage, deed of trust, lease,
bank loan or credit agreement, corporate charter, by-laws, partnership agreement
or other instrument to which Borrower or Guarantor is a party or by which either
of them may be bound or affected.
     (4) There exist no violations of any laws, statutes, ordinances, rules,
orders, regulations or requirements of any Governmental Authorities with respect
to the Improvements and that the use thereof complies with all applicable zoning
and other laws, etc. and with all restrictions, covenants, leases and easements
affecting the Mortgaged Property.
     (5) The Property is not part of a larger tract of land owned by Borrower,
its affiliates or Guarantor, or otherwise considered as part of one zoning or
tax lot, or, if they are, that any authorization or variance required for the
subdivision of such larger tract which a sale of the Property would entail has
been obtained from all appropriate Governmental Authorities so that the Property
and Improvements constitute one zoning or tax lot (including parking and utility
facilities and street access, if relevant) capable of being conveyed as such.

 



--------------------------------------------------------------------------------



 



Required Contents of Borrower’s Local Counsel Opinion (and, if required by
Lender, of a local counsel selected by Lender or its counsel)
     (1) The Loan Documents have each been duly authorized, executed and
delivered by the parties thereto (other than Lender) and, under the laws of the
jurisdiction in which the Property is located (were such laws to apply), are
valid and binding instruments enforceable against such parties in accordance
with their respective terms, subject, however, to the qualifications that (a)
some of the rights and remedies set forth in the Note and Mortgage may be
limited by bankruptcy, insolvency, reorganization and other laws of general
application to the enforcement of creditors’ rights and (b) certain remedies and
waivers contained in the Mortgage may be limited by applicable laws of said
jurisdiction, none of which qualifications will materially interfere with the
practical realization of the benefits and security provided by said documents
except for the economic consequences of any procedural delay which may result
therefrom.
     (2) Considering the significant relationship that the State of New York has
to the Loan, the courts of the jurisdiction in which the Property is located
will, in all likelihood, honor any designations by the parties of New York as
the governing law contained in the Loan Documents.
     (3) The Mortgage will create the lien it purports to create on the property
covered by the Mortgage and will effectively assign the leases purported to be
assigned thereby if the Mortgage and any necessary UCC-1 financing statements
are recorded or filed, as the case may be, and specifying local law requirements
as to (1) the manner in which, and offices where, such recording and filing must
be made and (2) the re-recording of the Mortgage and refiling of the financing
statements, all in order to establish, preserve and protect such lien and
assignment and Lender’s interest in the property covered by the Mortgage.
     (4) In the event of a foreclosure or other method of enforcement of the
remedies provided for in the Mortgage, any leases of the Mortgaged Property
will, at the option of the holder of the Mortgage, remain in full force and
effect between the lessees thereunder and such holder or any purchaser of the
Mortgaged Property pursuant to such remedial action. The opinion shall state
whether the foregoing results as a matter of law or by reason of compliance with
Section 1.14(c) of the Mortgage.
     (5) All rights of redemption in respect of the Mortgage will be
extinguished upon the consummation of a sale of the Mortgaged Property pursuant
to any remedial provisions provided for in the Mortgage, [or if the foregoing is
not the case, the opinion shall specify the period of time which must expire
following such consummation in order for said rights of redemption to be
extinguished under local law, and shall state whether the applicable result
obtains as a matter of law or pursuant to any waiver provided for in the
Mortgage].
     (6) There are no changes or additions to the Mortgage and other Loan
Documents which are required by local law, and none which are customary in local

2



--------------------------------------------------------------------------------



 



practice and which would not unsubstantially enhance the rights and benefits of
Lender thereunder.
     (7) To such other effects as Lender or its counsel may reasonably require.

3



--------------------------------------------------------------------------------



 



EXHIBIT D
Note

     
$                    
  New York, New York
 
                      ,200___

     For value received, RD BRANCH ASSOCIATES, L.P., a New York limited
partnership (“Maker”) hereby covenants and promises to pay to the order of [NAME
OF LENDER] or its successors or assigns (collectively, “Lender”), at the
principal office of BANK OF AMERICA, N.A. located at 1185 Avenue of the
Americas, New York, New York 10036 (“Administrative Agent”) for the account of
the Applicable Lending Office of Lender, the principal sum of
                                         Dollars ($                    ),in
lawful money of the United States and in immediately available funds, in
accordance with the terms set forth in the Loan Agreement. Maker also covenants
and promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the time and at a rate per annum
as provided in the Loan Agreement (as defined below). Any amount or principal
hereof which is not paid when due, whether at stated maturity, by acceleration,
or otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the Default Rate.
     This Note is [one of] the [Existing] [New] Note[s] referred to in the Loan
Agreement dated as of the date hereof (as the same may be amended or
supplemented from time to time, the “Loan Agreement”) among Maker, as Borrower,
the lenders named therein (including Lender), as Lenders, and Administrative
Agent, as Administrative Agent for Lenders. All of the terms, conditions and
provisions of the Loan Agreement are hereby incorporated by reference. All
capitalized terms used herein and not defined herein shall have the meanings
given to them in the Loan Agreement.
     This Note is secured by the Mortgage which contains, among other things,
provisions for the prepayment of and acceleration of this Note upon the
happening of certain stated events. Reference to the Mortgage is hereby made for
a description of the “Mortgaged Property” encumbered thereby and the rights of
Maker and Lenders (including Lender) with respect to such Mortgaged Property.
     Maker agrees that it shall be bound by any agreement extending the time or
modifying the terms of payment set forth above and in the Loan Agreement, made
by or on behalf of Lenders and the owner or owners of the Mortgaged Property,
whether with or without notice to Maker, and Maker shall continue liable to pay
the amount due hereunder in accordance with the terms set forth herein and in
the Loan Agreement, but with interest at a rate no greater than the rate of
interest provided therein, according to the terms of any such agreement of
extension or modification.

 



--------------------------------------------------------------------------------



 



     Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, Maker agrees to
pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
reasonable attorneys’ fees and expenses.
     All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.
     This Note shall be governed by the Laws of the State of New York (without
giving effect to New York’s principles of conflicts of law), provided that, as
to the maximum lawful rate of interest which may be charged or collected, if the
Laws applicable to Lender permit it to charge or collect a higher rate than the
Laws of the State of New York, then such Law applicable to Lender shall apply to
Lender under this Note.
     Anything herein to the contrary notwithstanding, the obligations of Maker
under this Note shall be subject to the limitation that payments of interest
shall not be required to the extent that receipt of any such payment by Lender
would be contrary to provisions of Law applicable to Lender limiting the maximum
rate of interest that may be charged or collected by Lender.
     IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the
date first above written.

                  RD BRANCH ASSOCIATES, L.P., a New York limited partnership
 
           
 
  By:   Acadia Property Holdings, LLC, its general partner    
 
           
 
  By:   Acadia Realty Limited Partnership, its sole member    
 
           
 
  By:   Acadia Realty Trust, its general partner    
 
           
 
  By        
 
     
 
Robert Masters    
 
      Senior Vice President    

2



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FINANCIAL COVENANT COMPLIANCE CERTIFICATE
          This Certificate is furnished pursuant to Section 6.11(3) of that
certain Loan Agreement (“Loan Agreement”) by and among RD BRANCH ASSOCIATES,
L.P. (“Borrower”) and BANK OF AMERICA, N.A. (“Lender”), Section 6.11(3) of which
Loan Agreement was agreed to and acknowledged by ACADIA REALTY LIMITED
PARTNERSHIP (“Guarantor”). Capitalized terms used in this Certificate and
Schedule 1 attached hereto, unless otherwise defined herein or in said
Schedule 1, have the meanings given to them in the Loan Agreement.
          The undersigned, the                                          of
Guarantor, hereby certifies to Lender that Schedule 1 attached hereto sets forth
the financial data and computations relating to Guarantor’s compliance with the
Liquidity Requirement, which data and computations, to the best knowledge and
belief of the undersigned, are true, complete and correct.
          The undersigned certifies that he/she is authorized to execute and
deliver this Certificate on behalf of Guarantor.
          WITNESS my hand this ___day of
                                        , ___.

                             Name:                

3



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FINANCIAL COVENANT COMPLIANCE CERTIFICATE
          This Certificate is furnished pursuant to Section 6.11(3) of that
certain Loan Agreement (“Loan Agreement”) by and among RD BRANCH ASSOCIATES,
L.P. (“Borrower”) and BANK OF AMERICA, N.A. (“Lender”), Section 6.11(3) of which
Loan Agreement was agreed to and acknowledged by ACADIA REALTY LIMITED
PARTNERSHIP (“Guarantor”). Capitalized terms used in this Certificate and
Schedule 1 attached hereto, unless otherwise defined herein or in said
Schedule 1, have the meanings given to them in the Loan Agreement.
          The undersigned, the _______________ of Guarantor, hereby certifies to
Lender that Schedule 1 attached hereto sets forth the audited financial data and
computations relating to Guarantor’s compliance with the Net Worth Requirement
and the Liquidity Requirement, which data and computations, to the best
knowledge and belief of the undersigned, are true, complete and correct.
          The undersigned certifies that he/she is authorized to execute and
deliver this Certificate on behalf of Guarantor.
          WITNESS my hand this ___day of __________________, ______.

                             Name:              

2



--------------------------------------------------------------------------------



 



         

EXHIBIT F
AUTHORIZATION LETTER
_______________, 200_
[Name and address of Administrative Agent]

  Re:   Loan Agreement dated as of _______________, 200___(the “Loan Agreement”;
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Loan Agreement) among us, as Borrower, the Lenders named
therein, and you, as Administrative Agent for said Lenders

Dear Sir/Madam:
     In connection with the captioned Loan Agreement, we hereby designate any of
the following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:
           Michael Nelsen
           Robert Masters
           Richard Hartmann
           Jon Grisham
     Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them. We
will furnish you with written confirmation of each such instruction signed by
any person designated above (including any telecopy which appears to bear the
signature of any person designated above) on the same day that the instruction
is provided to you, but your responsibility with respect to any instruction
shall not be affected by your failure to receive such confirmation or by its
contents.
     You and Lenders shall be fully protected in, and shall incur no liability
to us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or Lenders
be liable for special, consequential or punitive damages. In addition, we agree
to hold you and Lenders and your and their respective agents harmless from any
and all liability, loss and expense arising directly or indirectly out of
instructions that we provide to you in connection with

 



--------------------------------------------------------------------------------



 



the Loan Agreement except for liability, loss or expense occasioned by your
gross negligence or willful misconduct.
     Upon notice to us, you may, at your option, refuse to execute any
instruction, or part thereof, without incurring any responsibility for any loss,
liability or expense arising out of such refusal if you in good faith believe
that the person delivering the instruction is not one of the persons designated
above or if the instruction is not accompanied by an authentication method that
we have agreed to in writing.
     We will promptly notify you in writing of any change in the persons
designated above and, until you have actually received such written notice and
have had a reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

            Very truly yours,


[BORROWER]
      By           Name:           Title:        

2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
  DEFINITIONS AND RULES OF CONSTRUCTION     1  
Section 1.01.
  Definitions     1  
Section 1.02.
  Rules of Construction     8  
 
           
ARTICLE II
  THE LOAN     9  
Section 2.01.
  Generally     9  
Section 2.02.
  Nature of Lenders’ Obligations     9  
Section 2.03.
  Purpose     9  
Section 2.04.
  Advances     9  
Section 2.05.
  Intentionally Omitted     9  
Section 2.06.
  Notes     9  
Section 2.07.
  Payments and Distributions     10  
Section 2.08.
  Interest     10  
Section 2.09.
  Limitation on Number of Interest Periods     11  
Section 2.10.
  Conversions of Interest Rate     11  
Section 2.11.
  Inapplicability of LIBO Based Rate     11  
Section 2.12.
  Late Payment Premium     12  
Section 2.13.
  Voluntary Prepayments     12  
Section 2.14.
  Annual Commitment Reduction/Required Amortization     12  
Section 2.15.
  Extension of Maturity     12  
 
           
ARTICLE III
  YIELD MAINTENANCE ETC     13  
Section 3.01.
  Additional Costs and Other Effects of Regulatory Changes; Taxes     13  
Section 3.02.
  Limitations on Availability of LIBO Based Rate     14  
Section 3.03.
  Certain Compensation     14  
Section 3.04.
  “Lender” to Include Participants     15  
 
           
ARTICLE IV
  CONDITIONS PRECEDENT     15  
Section 4.01.
  Conditions Precedent to Loan     15  
Section 4.02.
  Intentionally Omitted     19  
 
           
ARTICLE V
  REPRESENTATIONS AND WARRANTIES     19  
Section 5.01.
  Due Formation, Power and Authority     19  
Section 5.02.
  Legally Enforceable Agreements     20  
Section 5.03.
  Financial Statements     20  
Section 5.04.
  Compliance With Laws; Payment of Taxes     20  
Section 5.05.
  Litigation     20  
Section 5.06.
  No Conflicts or Defaults     20  
Section 5.07.
  Solvency     20  
Section 5.08.
  Governmental Regulation     21  
Section 5.09.
  Insurance     21  

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 5.10.
  ERISA     21  
Section 5.11.
  Other Documents     21  
Section 5.12.
  No Defaults     21  
Section 5.13.
  Accuracy of Information; Full Disclosure     21  
Section 5.14.
  Separate Tax and Zoning Lot     22  
Section 5.15.
  The Improvements     22  
Section 5.16.
  Utility Services     22  
Section 5.17.
  Creation of Liens     22  
Section 5.18.
  Roads     22  
Section 5.19.
  Requisition as Reaffirmation     22  
Section 5.20.
  Patriot Act     22  
 
           
ARTICLE VI
  COVENANTS OF BORROWER     23  
Section 6.01.
  Compliance with Laws; Payment of Taxes     23  
Section 6.02.
  Leases and Premises Documents     23  
Section 6.03.
  Continuing Accuracy of Representations and Warranties     24  
Section 6.04.
  Covenants, Restrictions and Easements     24  
Section 6.05.
  Guarantor Financial Covenants     24  
Section 6.06.
  Financial Covenants     24  
Section 6.07.
  Payment of Costs     25  
Section 6.08.
  Brokers     25  
Section 6.09.
  Correction of Defects     25  
Section 6.10.
  Intentionally Omitted     25  
Section 6.11.
  Reporting and Miscellaneous Document Requirements     25  
 
           
ARTICLE VII
  ADMINISTRATIVE AGENT; RELATIONS AMONG LENDERS     27  
Section 7.01.
  Appointment, Powers and Immunities of Administrative Agent     27  
Section 7.02.
  Reliance by Administrative Agent     28  
Section 7.03.
  Defaults     28  
Section 7.04.
  Rights of Administrative Agent as Lender     29  
Section 7.05.
  Sharing of Costs by Lenders; Indemnification of Administrative Agent     29  
Section 7.06.
  Non-Reliance on Administrative Agent and Other Lenders     30  
Section 7.07.
  Failure of Administrative Agent to Act     30  
Section 7.08.
  Resignation or Removal of Administrative Agent     30  
Section 7.09.
  Amendments Concerning Agency Function     31  
Section 7.10.
  Liability of Administrative Agent     31  
Section 7.11.
  Transfer of Agency Function     31  
Section 7.12.
  Non-Receipt of Funds by Administrative Agent; Adjustments     31  
Section 7.13.
  Withholding Taxes     32  
Section 7.14.
  Sharing of Payments among Lenders     32  
Section 7.15.
  Possession of Documents     32  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
ARTICLE VIII
  GENERAL CONDITIONS AND PROVISIONS     33  
Section 8.01.
  Disbursement Not Waiver     33  
Section 8.02.
  No Third-Party Beneficiaries     33  
Section 8.03.
  Documentation Etc. Satisfactory     33  
Section 8.04.
  Lender’s Determination Conclusive     33  
Section 8.05.
  Notices     33  
Section 8.06.
  Amendments and Waivers     33  
Section 8.07.
  Assignment; Participation     34  
Section 8.08.
  Setoff     36  
Section 8.09.
  Successors and Assigns     36  
Section 8.10.
  Severability     36  
Section 8.11.
  Non-Waiver; Remedies Cumulative     37  
Section 8.12.
  Certain Waivers     37  
Section 8.13.
  Expenses; Indemnification     37  
Section 8.14.
  Gross-Up For Taxes     38  
Section 8.15.
  Counterparts     39  
Section 8.16.
  Governing Law; Jurisdiction     39  
Section 8.17.
  Integration     39  
Section 8.18.
  Releases     39  
Section 8.19.
  Exculpation     40  
Section 8.20.
  Intentionally Omitted     41  

EXHIBITS

     
A
  Assignment and Assumption Agreement
B
  Lease Assignment Letter
C
  Contents of Opinion Letters
D
  Note
E-1
  Quarterly Financial Covenant Compliance Certificate
E-2
  Annual Financial Covenant Compliance Certificate
F
  Authorization Letter

iii